 

Exhibit 10.25



 



 

CONTRACT OF SALE

between

DRA-RCG NORTH CHARLESTON SPE LLC

Seller

and

AMERICAN REALTY CAPITAL IV, LLC

Purchaser

 

  Premises: Northwoods Marketplace     7620 Rivers Avenue; 7612 Rivers Avenue  
  North Charleston, Charleston County,     South Carolina         Dated: June
11, 2014

  

 





 

 

 



 



INDEX TO CONTRACT OF SALE
BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 



    Page       1. Definitions 1       2. Subject of Sale 5       3. Purchase
Price 7       4. Deposit Provisions 7       5. “As-Is” 9       6.
Representations 10         6.1 Seller’s Representations 10   6.2 Knowledge 12  
6.3 Update and Survival 13   6.4 Liability for Misrepresentations 13   6.5
Purchaser’s Representations 14       7. Ongoing Operations 15         7.1
Leasing Practice 15   7.2 Personal Property and Equipment 16   7.3 Employees 16
  7.4 Development Rights 16   7.5 Tax Protest Proceedings 16   7.6 Operation and
Maintenance 17       8. Title 17         8.1 Title Commitment 17   8.2 Status of
Title 18   8.3 Non-Permitted Title Objections 18       9. Closing 19         9.1
Closing Date and Location 19   9.2 Closing Expenses 20   9.3 Closing Deliveries
20   9.4 Apportionments and Reimbursements 23       10. Default 29         10.1
Purchaser’s Default 29   10.2 Seller's Default 29

 

 

 

 



INDEX TO CONTRACT OF SALE
BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

CONTINUED



 

    Page       11. Risk of Loss   29   11.1 Condemnation 29   11.2 Destruction
or Damage 30       12. Purchaser's Review Period 30       13. Miscellaneous 31  
      13.1 Broker 31   13.2 Assignment of this Contract 31   13.3 Attorneys’
Fees 31   13.4 Notices 32   13.5 Further Assurances 33   13.6 Confidentiality 33
  13.7 Survival and Merger 34   13.8 Recording 35   13.9 Successors and Assigns
35   13.10 Entire Agreement 35   13.11 Waiver and Modifications 35   13.12
Captions and Titles 35   13.13 Construction 35   13.14 Non-Business Days 35  
13.15 Governing Law and Jurisdiction 35   13.16 Counterparts 35   13.17 No Third
Party Benefits 35   13.18 Submission not an Offer 36   13.19 Severability 36  
13.20 Insurance 36   13.21 Cooperation with Purchaser’s Auditors and SEC Filing
Requirements 36   13.22 Proposed Tax Free Exchange 37

 

Schedule A-1 Description of Northwoods Property Schedule A-2 Description of Best
Buy Property Schedule B [Intentionally Deleted] Schedule C List of Space Leases
Schedule D Service Contracts Schedule E Pending Litigation Schedule F Leasing
Commission Agreements and Construction Contracts     Exhibit 1 Form of Special
Warranty Deed to the Premises Exhibit 2 Form of Assignment of the Space Leases

 

-ii-

 

 



INDEX TO CONTRACT OF SALE
BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

CONTINUED



 

    Page       Exhibit 3 Form of Assignment of the Service Contracts   Exhibit 4
Form of Assignment of Licenses, Permits, Guarantees and Warranties   Exhibit 5
Form of Notice to the Space Tenants   Exhibit 6 Form of Notice of Assignment of
the Service Contracts   Exhibit 7 Form of Tenant Estoppel Certificate   Exhibit
8 Form of Bill of Sale   Exhibit 9 Executed Access Agreement   Exhibit 10 Form
of Title Certificate   Exhibit 11 [Intentionally Deleted]   Exhibit 12 Form of
Assumption Agreement   Exhibit 13 Form of Assignment of Leasing Commission
Agreements and Construction Contracts  

 

-iii-

 

 



CONTRACT (this “Contract”) made this 11th day of June, 2014 by and between
DRA-RCG NORTH CHARLESTON SPE LLC, a Delaware limited liability company, having
an address at c/o DRA Advisors LLC, 220 East 42nd Street, New York, New York
10017 ("Seller") and AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited
liability company, having an address at 405 Park Avenue, 15th Floor, New York,
New York 10022 ("Purchaser").

  

WITNESSETH:

 

WHEREAS, Seller owns that certain parcel of land described on Schedule A-1
annexed hereto with the improvements erected thereon (which parcel of land and
the improvements erected thereon are herein referred to collectively as the
“Northwoods Property”);

 

WHEREAS, subject to the terms of this Contract, at Closing, Seller will own that
certain parcel of land described on Schedule A-2 annexed hereto with the
improvements erected thereon (which parcel of land and the improvements erected
thereon are herein referred to collectively as the “Best Buy Property,” and
together with the Northwoods Property, the “Property”).

 

WHEREAS, upon the terms and conditions hereinafter set forth, Seller agrees to
sell and convey fee title to the Property to Purchaser and Purchaser agrees to
purchase the Property.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

 

1.          Definitions.

 

The terms defined in this Article shall for all purposes of this Contract have
the meanings herein specified unless the context requires otherwise.

 

1.1           “Access Agreement” shall have the meaning ascribed to it in
Section 12.1.

 

1.2           “Additional Deposit” shall have the meaning ascribed to it in
Section 3.2.

 

1.3           “Additional Rents” shall have the meaning ascribed to it in
Section 9.4(a).

 

1.4           “Adjourned Closing Date” shall have the meaning ascribed to it in
Section 9.1.

 

1.5           “Anti-Money Laundering Laws” shall have the meaning ascribed to it
in Section 6.1(m)(iii).

 

1.6           “Anticipated Closing Date” shall have the meaning ascribed to it
in Section 9.1.

 

 

 

 

1.7           “Best Buy Premises” shall mean the Best Buy Property, together
with those items described in clauses (b) through (e) of the definition of
“Premises” which pertain to the Best Buy Property.

 

1.8           “Best Buy Property” shall have the meaning ascribed to it in the
second “WHEREAS” paragraph in this Contract.

 

1.9           “Best Buy Purchase Agreement” shall have the meaning ascribed to
it in Section 2.3(a).

 

1.10         “Best Buy Purchase Price Allocation” shall have the meaning
ascribed to it in Section 2.3(b).

 

1.11         “Best Buy Space Tenant” shall have the meaning ascribed to it in
Section 9.3(a)(x).

 

1.12         “Best Buy Survey” shall have the meaning ascribed to it in Section
8.1.

 

1.13         “Broker” shall have the meaning ascribed to it in Section 13.1.

 

1.14          “Business Day” shall mean any day other than a Saturday, Sunday or
day on which the banks in New York are authorized or permitted to be closed.

 

1.15         “Casualty” shall have the meaning ascribed to it in Section 11.2.

 

1.16         “Casualty Termination Event” shall have the meaning ascribed to it
in Section 11.2.

 

1.17         “Closing” shall have the meaning ascribed to it in Section 9.1.

 

1.18         “Closing Date” shall have the meaning ascribed to it in Section
9.1.

 

1.19         “Contract” shall have the meaning ascribed to it in the
introductory paragraph.

 

1.20         “Defeasance” shall have the meaning ascribed to it in Section 9.1.

 

1.21         “Deposit” shall have the meaning ascribed to it in Section 3.2.

 

1.22         “Escrowee” shall have the meaning ascribed to it in Section 3.1.

 

1.23         “Estoppel Certificate(s)” shall have the meaning ascribed to it in
Section 9.3(a)(x).

 

1.24         “Estoppel Default” shall have the meaning ascribed to it in Section
9.3(a)(x).

 

-2-

 

 

1.25         “Estoppel Tenants” shall have the meaning ascribed to it in Section
9.3(a)(x).

 

1.26         “Evaluation Material” shall have the meaning ascribed to it in
Section 13.6(a).

 

1.27         “Exchange” shall have the meaning ascribed to it in Section 13.22.

 

1.28         “Existing Space Leases” shall have the meaning ascribed to it in
Section 6.1(f).

 

1.29         “Existing Space Tenants” shall have the meaning ascribed to it in
Section 6.1(f).

 

1.30         “Initial Deposit” shall have the meaning ascribed to it in Section
3.1.

 

1.31         “Leasing Agreement” shall have the meaning ascribed to it in
Section 9.4(c).

 

1.32         “Major Tenant” shall have the meaning ascribed to it in Section
9.3(a)(x).

 

1.33         “Maximum Representation Expense” shall have the meaning ascribed to
it in Section 6.4(b).

 

1.34         “Maximum Title Expense” shall have the meaning ascribed to it in
Section 8.3(b).

 

1.35         “MCM Real Estate” shall have the meaning ascribed to it in Section
9.4(c).

 

1.36         “New Lease(s)” shall have the meaning ascribed to it in Section
7.1(a).

 

1.37         “Non-Permitted Title Objections” shall have the meaning ascribed to
it in Section 8.3(a).

 

1.38         “Northwoods Premises” shall mean the Northwoods Property, together
with those items described in clauses (b) through (e) of the definition of
“Premises” which pertain to the Northwoods Property.

 

1.39         “Northwoods Property” shall have the meaning ascribed to it in the
first “WHEREAS” paragraph in this Contract.

 

1.40         “Northwoods Survey” shall have the meaning ascribed to it in
Section 8.1.

 

-3-

 

 

1.41         “OFAC” shall have the meaning ascribed to it in Section 6.1(m).

 

1.42         “Outside Termination Date” shall have the meaning ascribed to it in
Section 12.1.

 

1.43         “Permitted Exceptions” shall have the meaning ascribed to it in
Section 8.2.

 

1.44         “Preliminary Proration Statement” shall have the meaning ascribed
to it in Section 9.4(a)(i).

 

1.45         “Premises” shall have the meaning ascribed it in Section 2.2.

 

1.46         “Prior Best Buy Closing” shall have the meaning ascribed to it in
Section 9.1.

 

1.47         “Prohibited Persons” shall have the meaning ascribed to it in
Section 6.1(m)(i).

 

1.48         “Property” shall have the meaning ascribed to it in the second
“WHEREAS” paragraph in this Contract.

 

1.49         “Purchase Price” shall have the meaning ascribed to it in Section
3.

 

1.50         “Purchaser” shall have the meaning ascribed to it in the
introductory paragraph.

 

1.51         “Purchaser's Review Period” shall have the meaning ascribed to it
in Section 12.1.

 

1.52         “REAs” shall have the meaning ascribed to it in Section 2.2.

 

1.53         “Related Parties” shall have the meaning ascribed to it in
Section 13.6(b).

 

1.54         “Released Parties” shall have the meaning ascribed to it in Section
5.2.

 

1.55          “Seller” shall have the meaning ascribed to it in the introductory
paragraph.

 

1.56         “Seller’s 2014 Actual Operating Expenses” shall have the meaning
ascribed to it in Section 9.4(b).

 

1.57         “Service Contracts” shall have the meaning ascribed to it in
Section 6.1(i).

 

1.58         “Space Leases” shall have the meaning ascribed to it in Section
7.1(a).

 

-4-

 

 

1.59         “Space Tenants” shall have the meaning ascribed to it in Section
7.1(a).

 

1.60         “Substantial Portion” shall have the meaning ascribed to it in
Section 11.1(b).

 

1.61         “Supplemental Proration Statement” shall have the meaning ascribed
to it in Section 9.4(b).

 

1.62         “Survey” shall have the meaning ascribed to it in Section 8.1.

 

1.63         “Taking” shall have the meaning ascribed to it in Section 11.1(a).

 

1.64         “Title Commitment” shall have the meaning ascribed to it in Section
8.1.

 

1.65         “Title Company” shall have the meaning ascribed to it in Section
8.1.

 

1.66         “Title Objection Date” shall have the meaning ascribed to it in
Section 8.1.

 

1.67         “Transfer Tax” shall have the meaning ascribed to it in Section
9.2(a).

 

1.68         “USA PATRIOT Act” shall have the meaning ascribed to it in Section
6.1(m)(iii).

 

1.69         “Violations” shall have the meaning ascribed to it in Section 5.1.

 

2.           Subject of Sale.

 

2.1           Seller agrees to sell and convey to Purchaser the Premises and
Purchaser agrees to purchase from Seller the Premises subject to the terms and
conditions contained in this Contract.

 

2.2           This sale includes all of the following: (a) the Property and all
right, title and interest, if any, of Seller in and to: (i) any land lying in
the bed of any street, road or avenue opened or proposed, adjacent to the
Property, to the center line thereof; and Seller will execute and deliver to
Purchaser at the Closing, or thereafter, on demand, all proper instruments for
the conveyance to such title; (ii) fixtures, equipment and other personal
property attached to or beneath the Property (including without limitation
underground or above ground storage tanks, if any) and not owned by the Space
Tenants or a governmental entity, if any, but no part of the Purchase Price
shall be deemed to be paid for such fixtures, equipment or personal property;
(iii) rights of way, appurtenances, easements, sidewalks, alleys, gores or
strips of land adjoining or appurtenant to the Property and used in connection
therewith; (iv) to the extent assignable and transferable at no cost or
liability to Seller and not otherwise proprietary, the trademark, service mark,
trade name and name “Northwoods Marketplace” and all other trademarks, services
marks, trade names, names and logos used exclusively in connection with the
advertising and promotion of the Property or otherwise exclusively relating to
the Property, and any variations thereof, together with all good will of the
business connected with the use of and symbolized by such trademarks, service
marks, trade names, names and logos, any telephone numbers and listings for the
Property and any copyrights, trade secrets, intellectual property and other
intangible property relating to the Property; (v) to the extent assignable and
transferable at no cost or liability to Seller and not otherwise proprietary,
all operating and reciprocal easement agreements directly affecting the Property
(the “REAs”); (vi) to the extent assignable and transferable at no cost or
liability to Seller and not otherwise proprietary, all plans and specifications
and other architectural and engineering drawings for the Property; and (vii) to
the extent assignable and transferable at no cost or liability to Seller and
without consent, all consents, authorizations, variances or waivers, licenses,
permits, approvals and land use entitlements from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality relating to the Property; and (b) the interest of landlord in
the Space Leases ((a) through (b) herein referred to collectively as the
“Premises”).

 

-5-

 

 

2.3          With respect to the Best Buy Property, Seller hereby makes the
following additional disclosure:

 

(a)          Seller’s current interest in the Best Buy Property is pursuant to a
certain Purchase and Sale Agreement between Seller (or its affiliate) and the
current owner of the fee interest in the Best Buy Property (the “Best Buy
Purchase Agreement”).

 

(b)          Seller and Purchaser’s obligation to close title under this
Contract is conditioned on Seller closing title on the Best Buy Property
pursuant to the Best Buy Purchase Agreement. In the event Seller does not close
title on the Best Buy Property by the Adjourned Closing Date (as defined
herein), this Contract shall terminate in accordance with the provisions of
Section 9.1 hereof; provided, however, that Purchaser may elect to rescind such
termination with respect to the Northwoods Premises by written notice within one
(1) Business Day after the Adjourned Closing Date in the event Seller does not
close title on the Best Buy Property by such date, in which event this Contract
shall remain in full force and effect with respect to the Northwoods Premises
and the parties shall proceed to Closing with respect to the Northwoods Premises
in accordance with the terms herein as promptly as possible on a date mutually
determined by Seller and Purchaser, time being of the essence; provided further
that, in such event, the Purchase Price shall be reduced by Five Million Three
Hundred Fifty Thousand and 00/100 Dollars ($5,350,000.00) (the “Best Buy
Purchase Price Allocation”). If this Contract shall terminate pursuant to this
Section 2.3(b) and Purchaser does not timely elect to rescind such termination
of this Contract in accordance with this Section 2.3(b), then Seller shall
reimburse Purchaser for Purchaser’s actual out-of-pocket costs and expenses (as
evidenced by paid receipts) incurred in connection with this Contract and
Purchaser’s investigation of the Premises, in an amount not to exceed One
Hundred Thousand and 00/100 Dollars ($100,000.00) in the aggregate. From and
after the date hereof, through and including the date of the Closing hereunder
(with respect to the Premises or the Northwoods Premises, as the case may be),
in no event shall Purchaser (i) engage in any discussions with, (ii) disclose
any terms or provisions of this Contract or the transactions contemplated
thereby to, or (iii) enter into, or agree to enter into, a contract with, the
seller (or its affiliates, agents or representatives) of the Best Buy Property
with respect to the Best Buy Property or any portion thereof. The provisions of
this Section 2.3(b) shall survive the Closing or the earlier termination of this
Contract.

 

-6-

 

 

3.          Purchase Price.

 

The purchase price (the “Purchase Price”) for the Premises is the sum of
THIRTY-FIVE MILLION AND 00/100 DOLLARS ($35,000,000.00), payable by Purchaser to
Seller as follows:

 

3.1           On the signing of this Contract, the sum of FIVE HUNDRED THOUSAND
AND 00/100 DOLLARS ($500,000.00) (the “Initial Deposit”) to be paid by
electronic wire transfer of immediately available federal funds to an account
designated by Fidelity National Title Insurance Company, Attention: Angie
Yarbrough (“Escrowee”) or by certified check of Purchaser or bank teller’s check
to the order of Escrowee.

 

3.2           Prior to the expiration of Purchaser’s Review Period, the sum of
FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00) (the “Additional
Deposit”) to be paid by electronic wire transfer of immediately available
federal funds to the account previously designated by Escrowee or by certified
check of Purchaser or bank teller’s check to the order of Escrowee. The Initial
Deposit and the Additional Deposit, to the extent then paid, together with
interest earned thereon is hereinafter called the “Deposit.” In the event any
check in payment of the Deposit is cancelled or returned uncollected, Seller, at
its sole option, may cancel this Contract and/or pursue any legal remedies
Seller may have against Purchaser on such check at the sole expense of
Purchaser, such remedies being cumulative and not exclusive.

 

3.3           On the Closing Date, the sum of THIRTY-FOUR MILLION AND 00/100
DOLLARS ($34,000,000.00), subject to adjustment and proration pursuant to
Section 9.4 below, to be paid by electronic wire transfer of immediately
available federal funds pursuant to wiring instructions to be given by Escrowee
or as Escrowee may direct to Purchaser prior to the Closing and Purchaser shall
cause Escrowee to distribute such funds to Seller in accordance with this
Contract. In the event Escrowee does not receive the funds to be wired pursuant
to this Section 3.3 (together with unconditional and irrevocable instructions to
release such funds as directed by Seller) by 10:00 A.M. Eastern Time on the date
scheduled for Closing, Purchaser shall be in material default under this
Contract and Seller shall be entitled to exercise its rights under Section 10.1.

 

4.            Deposit Provisions.

 

4.1           Upon the Closing, Escrowee is authorized and directed to pay the
Deposit to Seller (or as Seller may direct).

 

4.2           In the event Purchaser should default under this Contract,
Escrowee shall pay the Deposit to Seller, who shall retain the Deposit in
accordance with Section 10.1 below.

 

4.3           In the event this Contract is terminated by reason other than
Purchaser's default, Escrowee shall pay the Deposit to Purchaser.

 

-7-

 

 

4.4           Escrowee shall invest and reinvest the proceeds of the Deposit,
and any interest earned thereon, in United States Government Treasury Bills or
Certificate(s) of Deposit or bank money market account(s) as Seller shall
direct. The party entitled to receive the interest earned on the Deposit shall
pay all income taxes owed in connection therewith. The employer identification
numbers of Seller and Purchaser are respectively set forth on the signature page
hereof.

 

4.5           Escrowee, by signing this Contract at the end hereof where
indicated, signifies its agreement to hold the Deposit for the purposes as
provided in this Contract. In the event of any dispute, Escrowee shall have the
right to deposit the Deposit in court to await the resolution of such dispute.
Escrowee shall not incur any liability by reason of any action or non-action
taken by it in good faith or pursuant to the judgment or order of a court of
competent jurisdiction. Escrowee shall have the right to rely upon the
genuineness of all certificates, notices and instruments delivered to it
pursuant hereto, and all the signatures thereto or to any other writing received
by Escrowee purporting to be signed by any party hereto, and upon the truth of
the contents thereof.

 

4.6           Except as otherwise provided for in Section 4.1, Escrowee shall
not pay or deliver the Deposit to any party unless written demand is made
therefor and a copy of such written demand is delivered to the other party. If
Escrowee does not receive a written objection from the other party to the
proposed payment or delivery within five (5) Business Days after such demand is
served by personal delivery on such party, Escrowee is hereby authorized and
directed to make such payment or delivery. If Escrowee does receive such written
objection within such five (5) Business Day period or if for any other reason
Escrowee in good faith shall elect not to make such payment or delivery,
Escrowee shall forward a copy of the objections, if any, to the other party or
parties, and continue to hold the Deposit unless otherwise directed by written
instructions from the parties to this Contract or by a judgment of a court of
competent jurisdiction. In any event, Escrowee shall have the right to refrain
from taking any further action with respect to the subject matter of the escrow
until it is reasonably satisfied that such dispute is resolved or action by
Escrowee is required by an order or judgment of a court of competent
jurisdiction.

 

4.7           Escrowee shall be entitled to consult with counsel in connection
with its duties hereunder. Seller and Purchaser, jointly and severally, agree to
reimburse Escrowee, upon demand, for the reasonable costs and expenses including
attorneys’ fees incurred by Escrowee in connection with its acting in its
capacity as Escrowee. In the event of litigation relating to the subject matter
of the escrow, whichever of Seller or Purchaser is not the prevailing party
shall reimburse the prevailing party for any costs and fees paid by the
prevailing party or paid from the escrowed funds to Escrowee.

 

-8-

 

 

5.           “As-Is”. “Where-Is”.

 

5.1           Purchaser acknowledges and agrees that (a) Purchaser has, or will
have prior to the expiration of Purchaser's Review Period, independently
examined, inspected, and investigated to the full satisfaction of Purchaser, the
physical nature and condition of the Premises, including, without limitation,
its environmental condition, and the income, operating expenses and carrying
charges affecting the Premises, (b) except as expressly set forth in this
Contract or in any other document executed by Seller and delivered to Purchaser
at Closing, neither Seller nor any agent, member, officer, partner, employee,
representative, broker or third party consultant of Seller has made any
representation whatsoever regarding the subject matter of this Contract or any
part thereof, including (without limiting the generality of the foregoing)
representations as to the physical nature or environmental condition of the
Premises, the existence or non-existence of petroleum, asbestos, lead paint,
fungi, including mold, or other microbial contamination, hazardous substances or
wastes, underground or above ground storage tanks or any other environmental
hazards on, under or about the Property, the Space Leases, operating expenses or
carrying charges affecting the Premises, the compliance of the Premises or its
operation with any laws, rules, ordinances or regulations of any applicable
governmental or quasi-governmental authority or the habitability,
merchantability, marketability, profitability, fitness or development of the
Premises for any purpose and (c) except as expressly set forth in this Contract
or in any other document executed by Seller and delivered to Purchaser at
Closing, Purchaser, in executing, delivering and performing this Contract, does
not rely upon any statement, offering material, operating statement, historical
budget, engineering structural report, any environmental reports, information,
or representation to whomsoever made or given, whether to Purchaser or others,
and whether directly or indirectly, orally or in writing, made by any person,
firm or corporation except as expressly set forth herein, and Purchaser
acknowledges that any such statement, information, offering material, operating
statement, historical budget, report or representation, if any, does not
represent or guarantee future performance of the Premises. Without limiting the
foregoing, but in addition thereto, except as otherwise expressly set forth in
this Contract or in any other document executed by Seller and delivered to
Purchaser at Closing, Seller shall deliver, and Purchaser shall take, the
Premises in its “as is” “where is” condition and with all faults on the Closing
Date, including without limitation, any notes or notices or violations of law or
municipal ordinances, orders or requirements imposed or issued by any
governmental or quasi-governmental authority having or asserting jurisdiction,
against or affecting the Premises and any conditions which may result in
violations (collectively, “Violations”). The provisions of this Section shall
survive the Closing or the earlier termination of this Contract.

 

5.2           Except as set forth in this Contract or in any other document
executed by Seller and delivered to Purchaser at Closing, Purchaser hereby
waives, releases and forever discharges Seller, its affiliates, subsidiaries,
officers, directors, shareholders, employees, independent contractors, partners,
representatives, agents, successors and assigns (collectively, the “Released
Parties”), and each of them, from any and all causes of action, claims,
assessments, losses, damages (compensatory, punitive or other), liabilities,
obligations, reimbursements, costs and expenses of any kind or nature, actual,
contingent, present, future, known or unknown, suspected or unsuspected,
including, without limitation, interest, penalties, fines, and attorneys’ and
experts’ fees and expenses, whether caused by, arising from, or premised, in
whole or in part, upon Seller’s acts or omissions, and notwithstanding that such
acts or omissions are negligent or intentional, or premised in whole or in part
on any theory of strict or absolute liability, which Purchaser, its successors
or assigns or any subsequent purchaser of the Premises may have or incur in any
manner or way connected with, arising from, or related to the Premises,
including without limitation (i) the environmental condition of the Premises, or
(ii) actual or alleged violations of environmental laws or regulations in
connection with the Premises and/or any property conditions. Purchaser agrees,
represents and warrants that the matters released herein are not limited to
matters which are known, disclosed, suspected or foreseeable, and Purchaser
hereby waives any and all rights and benefits which it now has, or in the future
may have, conferred upon Purchaser by virtue of the provisions of any law which
would limit or detract from the foregoing general release of known and unknown
claims. The provisions of this Section 5.2 shall survive the Closing or
termination of this Contract.

 

-9-

 

 

6.            Representations.

 

6.1          Seller’s Representations. Seller represents that as of the date
hereof:

 

(a)          Seller is, and at the Closing shall be, a limited liability company
formed under the laws of the State of Delaware. Seller has the right, power and
authority to make and perform its obligations under this Contract without the
need for governmental approval, consent or filing.

 

(b)          The execution, delivery and performance of this Contract in
accordance with its terms, do not violate the limited liability company
agreement of Seller, or any contract, agreement, commitment, order, judgment or
decree to which Seller is a party or by which it is bound.

 

(c)          Seller has the right, power and authority to make and perform its
obligations under this Contract with respect to the Premises other than the Best
Buy Premises, and subject to the terms of this Contract, as of the Closing,
Seller shall have the right, power and authority to make and perform its
obligations under this Contract with respect to the Best Buy Premises. The Best
Buy Purchase Agreement is in full force and effect and Seller has not sent or
received written notice of default thereunder.

 

(d)          This Contract is a valid and binding obligation of Seller
enforceable against Seller in accordance with its terms.

 

(e)          Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code of 1986, as amended.

 

(f)          The tenants listed on Schedule C annexed hereto are tenants under
leases (such leases are herein called the “Existing Space Leases” and the
lessees thereunder are herein called the “Existing Space Tenants”), true,
correct and complete copies of which have been delivered or made available to
Purchaser, which constitute the only leases, licenses or other written
agreements for the use or occupancy of the Premises to which Seller is (or, with
respect to the Best Buy Premises, will as of Closing be) a party and which will
be binding on Purchaser following the Closing, except as may otherwise be set
forth in the Permitted Exceptions.

 

(g)          The information on the rent roll attached hereto as Schedule C is
true and correct in all material respects.

 

(h)          Except as may be set forth in its Space Lease or Schedule C, no
Existing Space Tenant has made payments to Seller in advance for more than one
(1) month (exclusive of security deposits), or if such payments have been made
to Seller more than one (1) month in advance (exclusive of security deposits),
Seller will credit Purchaser such amounts at Closing.

 

-10-

 

 

(i)          Set forth on Schedule D is a true, correct and complete list of the
material service contracts (the “Service Contracts”) which may be binding on
Purchaser or the Property after the Closing. Seller does not guarantee or
undertake that any of the Service Contracts will be in effect as of the Closing.
Seller reserves the right to modify, terminate or enter into new Service
Contracts prior to Closing provided such new service contracts are terminable on
not more than thirty (30) days prior notice without payment of any premium or
penalty (unless Seller agrees to pay the premium or penalty). Notwithstanding
anything contained herein to the contrary, Purchaser shall notify Seller in
writing prior to the expiration of Purchaser’s Review Period which, if any, of
the Service Contracts Purchaser does not wish to assume at Closing and Seller
shall terminate, prior to the Closing Date, those Service Contracts specified in
Purchaser’s notice, except Seller shall have no obligation to terminate, and
Purchaser hereby agrees to accept and assume in accordance with Exhibit 3 all
Service Contracts (including those specified in Purchaser’s notice) which cannot
be terminated by Seller (i) without cause, (ii) upon less than thirty (30) days’
notice, or (iii) without payment of a premium or penalty. Purchaser’s failure to
timely deliver notice pursuant to the preceding sentence shall be deemed
Purchaser’s election to accept and assume all of the Service Contracts in
accordance with Exhibit 3.

 

(j)          There are no persons employed by Seller at the Premises in
connection with the operation or maintenance of the Premises who will be binding
upon Purchaser after the Closing.

 

(k)          Seller has not sent or received any written notice of default under
the REAs within the past twelve (12) months which has not been cured or waived.

 

(l)          Seller has not received any written notice of any pending
condemnation proceeding against the Premises or any portion thereof.

 

(m)          USA/PATRIOT Act Representations. Seller further represents and
warrants, in addition to the representations, warranties and agreements set
forth above, that Seller has reviewed the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) website at:
http://www.treas.gov/offices/enforcement/ofac/ before making the following
representations and covenants and that the following statements are true and
correct on the date hereof and will be true and correct at all times through and
including the Closing Date:

 

(i)                 Seller understands and agrees that Purchaser prohibits the
payment or receipt of funds to/from any persons or entities that are acting,
directly or indirectly, (A) in contravention of any U.S. or international laws
and regulations, including anti-money laundering regulations or conventions, (B)
on behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by OFAC, as such list may be amended from time to
time, (C) for a “senior foreign political figure”, any member of a senior
foreign political figure’s immediate family or any close associate of a senior
foreign political figure, unless the Purchaser, after being specifically
notified by Seller in writing that it, or any beneficial or indirect owner of
Seller, is such a person, and determines in its sole discretion that such
receipt of funds shall be permitted, or (D) for a foreign shell bank (such
persons or entities in (A) - (D) are collectively referred to as “Prohibited
Persons”). Senior foreign political figure shall have the meaning set forth in
31 CFR 103.175(r). “Foreign shell bank” and a “regulated affiliate” thereof
shall have the meaning set forth in 31 CFR 103.175(j) and 31 CFR 103.175(p),
respectively.

 

-11-

 

 

(ii)         Seller represents, warrants and covenants that: (A) it is not, nor
is any person or entity controlling, controlled by or under common control with
Seller, a Prohibited Person, and (B) to the extent Seller has any beneficial or
indirect owners, (1) it has carried out such due diligence to establish the
identities of such beneficial or indirect owners as Seller deemed to be
appropriate, and (2) based on such due diligence, Seller has no current actual
knowledge that such beneficial or indirect owners are Prohibited Persons.

 

(iii)        Seller (i) has no current, actual knowledge that it is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crime which in the United States would be a predicate crime to money
laundering, or a violation of any Anti-Money Laundering Laws (as defined
herein); (ii) has not been assessed a civil or criminal penalty under any
Anti-Money Laundering Laws; or (iii) has not had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws. As used in this
Contract, the term “Anti-Money Laundering Laws” shall mean all U.S. laws,
regulations and sanctions, state and federal, criminal and civil, that (1) limit
the use of, and/or seek the forfeiture of proceeds from illegal transactions;
(2) limit commercial transactions with designated countries, or individuals
believed to be terrorists, narcotics dealers, or otherwise engaged in activities
contrary to the interests of the United States; (3) require identification and
documentation of the parties with whom a Financial Institution (as defined in
the relevant statute) conducts business; or (4) are designed to disrupt the flow
of funds to terrorist organizations. Such laws, regulations, and sanctions shall
be deemed to include, without limitation, the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq., as amended by the USA PATRIOT Act of 2001, Pub. L. No.
107-56 (the “USA PATRIOT Act”), as amended, and the regulations promulgated
thereto; as well as 18 U.S.C. Sections 1956, 1957 and 1960.

 

(n)          Except as set forth on Schedule E annexed hereto, in the tenant
files delivered or made available to Purchaser or for matters fully covered
(excluding deductibles) by one or more insurance policies, there is no
litigation pending against the Premises.

 

6.2           Knowledge. The representations of Seller set forth in Section 6.1
are made to the actual present knowledge of Amy Dorrian without such individual
having any duty or obligation to make an independent inquiry or investigation.
Any reference to Seller’s “receipt” or language similar thereto of notices or
other written documents shall mean the actual receipt of the same by Amy
Dorrian. In no event shall Purchaser be entitled to assert any cause of action
against Amy Dorrian nor shall Amy Dorrian have any personal liability whatsoever
for any matter under or related to this Contract. Amy Dorrian is an asset
manager of DRA Advisors LLC, the investment advisor to the Property, and is
involved in the day-to-day operation and management of the Property for DRA
Advisors LLC.

 

-12-

 

 

6.3          Update and Survival. At Closing, Seller shall update the
representations made in Section 6.1 above as the facts then exist. The
representations made in Section 6.1 and any update of such representations shall
survive the Closing for nine (9) months; provided, however, any representation
which results in a reduction of the Purchase Price pursuant to Section 6.4 shall
not survive the Closing. In any event, Seller's maximum liability after Closing
for any obligations or liabilities of Seller which expressly survive Closing
pursuant to the Contract (including, without limitation, the representations set
forth in Section 6.1) or in any closing document executed by Seller and
delivered to Purchaser at Closing, shall not exceed, in the aggregate, an amount
equal to Six Hundred Thousand and 00/100 Dollars ($600,000.00), provided that
with respect to the foregoing, Seller shall have no liability, and Purchaser
shall make no claim against Seller if the obligations or liabilities in question
result from a condition, state of facts or other matter actually known to
Purchaser prior to Closing, and provided further that in the event the Closing
occurs with respect to the Northwoods Premises but not the Best Buy Premises as
contemplated in Section 2.3(b) or Section 7.1(d), the amount set forth in this
sentence shall be reduced in proportion to the reduction in the Purchase Price
by the Best Buy Purchase Price Allocation. The preceding sentence of this
Section 6.3 shall survive Closing.

 

6.4          Liability for Misrepresentations.

 

(a)          Subject to the provisions of Section 6.4(b) below, if any
representation of Seller shall fail to be true in any material and adverse
respect, Purchaser's sole remedy shall be to terminate this Contract and receive
the return of the Deposit and upon the receipt of same, this Contract shall be
null and void and of no further force or effect and, except for those provisions
expressly stated to survive the termination of this Contract, neither party
shall have any rights or obligations against or to the other. Seller shall have
the option to rescind Purchaser's termination of this Contract and adjourn the
Closing for a period not to exceed thirty (30) days beyond the date scheduled
for the Closing in order to make such representation true. If the Closing shall
take place without Purchaser making an objection to an untrue representation of
which Purchaser shall have knowledge, Purchaser shall be deemed to have waived
all liability of Seller by reason of such untrue representation. Upon delivery
of any Estoppel Certificates, Seller shall be entirely released from any
liability under Seller’s representations (including, without limitation, any
update of the representations) concerning the information contained in such
Estoppel Certificates to the extent the same is consistent with, or more
favorable than, the information contained in Seller’s representations. The
provisions of this Section 6.4 shall survive the Closing or termination of this
Contract.

 

(b)          The provisions of Section 6.4(a) above to the contrary
notwithstanding, if any representation(s) shall fail to be true and such
representation(s) can be made true by the payment of a liquidated sum of money
only, and if both (a) such representation(s) can reasonably be expected to be
made true within a period of thirty (30) days beyond the date scheduled for
Closing and (b) the sum of money required to make such representation(s) true
shall not exceed One Hundred Thousand and 00/100 ($100,000.00) Dollars in the
aggregate (the “Maximum Representation Expense”), in such event, Seller agrees
to adjourn the Closing for the period required to make such representation(s)
true, but not to exceed thirty (30) days beyond the date scheduled for the
Closing and to expend an amount not to exceed the Maximum Representation
Expense. If there shall be any untrue representation(s) which can be made true
by the payment of a sum of money only which exceeds the Maximum Representation
Expense, or which can be made true by the payment of not more than the Maximum
Representation Expense but not within said thirty (30) day period, and Seller
notifies Purchaser that Seller elects not to, or cannot, make such
representation(s) true within the available time, Purchaser may elect to (i)
cancel this Contract by notice to Seller given within five (5) Business Days
after receipt of Seller's notice or (ii) close with a credit from Seller equal
to the lesser of the amount required to make the representation true or the
Maximum Representation Expense. If Purchaser fails to timely cancel this
Contract as provided in the preceding sentence, Purchaser shall nevertheless
proceed to Closing and the Purchase Price shall be reduced by the lesser of the
sum of money required to make such representations true or the Maximum
Representation Expense. Anything in this Section to the contrary
notwithstanding, an attempt by Seller to make any untrue representation to be
true shall not be deemed to be or create an obligation of Seller to make the
same true.

 

-13-

 

 

6.5          Purchaser’s Representations. Purchaser represents that:

 

(a)          The execution, delivery and performance of this Contract in
accordance with its terms, do not violate the partnership agreement, corporate
charter, by-laws, certificate of incorporation or operating agreement of
Purchaser, or any contract, agreement, commitment, order, judgment or decree to
which Purchaser is a party or by which it is bound;

 

(b)          Purchaser has the right, power and authority to make and perform
its obligations under this Contract;

 

(c)          [Intentionally deleted]; and

 

(d)          USA PATRIOT Act/OFAC Representations. Purchaser further represents
and warrants, in addition to the representations, warranties and agreements set
forth above, that the Purchaser has reviewed the OFAC website at:
http://www.treas.gov/offices/enforcement/ofac/ before making the following
representations and covenants and that the following statements are true and
correct on the date hereof and will be true and correct at all times through and
including the Closing Date:

 

(i)          Purchaser understands and agrees that Seller prohibits the payment
or receipt of funds to/from any Prohibited Persons.

 

(ii)         Purchaser represents, warrants and covenants that: (A) it is not,
nor is any person or entity controlling, controlled by or under common control
with Purchaser, a Prohibited Person, and (B) to the extent Purchaser has any
beneficial or indirect owners, (1) it has carried out such due diligence to
establish the identities of such beneficial or indirect owners as Purchaser
deemed to be appropriate, and (2) based on such due diligence, Purchaser has no
current, actual knowledge that such beneficial or indirect owners are Prohibited
Persons.

 

(iii)        Purchaser (i) has no current, actual knowledge that it is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crime which in the United States would be a predicate crime to money
laundering, or a violation of any Anti-Money Laundering Laws (as defined
herein); (ii) has not been assessed a civil or criminal penalty under any
Anti-Money Laundering Laws; or (iii) has not had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws.

 

-14-

 

 

(e)          This Contract is a valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms. Purchaser covenants
and warrants that the representations in the preceding sentences of this Section
6.5 will be true on the Closing with respect to Purchaser or any permitted
assignee of Purchaser and Purchaser or such assignee shall deliver to Seller at
Closing copies of Purchaser's organizational documents and resolutions and/or
consents and certificates as necessary to substantiate that such representations
of Purchaser are true as of the Closing.

 

7.          Ongoing Operations.

 

7.1          Leasing Practice.

 

(a)          The Existing Space Leases, together with any modifications,
renewals and new leases made after the date hereof in accordance with this
Section 7.1 hereof are herein called the “Space Leases” and the tenants
thereunder are herein called the “Space Tenants”. During the period ending five
(5) days before the Outside Termination Date, Seller may enter into new leases,
terminate, renew and/or make modifications to the Space Leases (collectively,
“New Lease(s)”) without the approval of Purchaser; provided, however, Seller
shall provide Purchaser with not less than five (5) days’ prior notice of the
entering into of any New Lease. Beginning with the fifth (5th) day before the
Outside Termination Date, provided Purchaser is not in default under this
Contract, Seller shall not enter into New Leases without the prior approval of
Purchaser, which approval shall not be unreasonably withheld, conditioned or
delayed. Purchaser agrees to grant or deny consent in writing (and provide, in
reasonable detail, the reasons for any denial) within three (3) Business Days
after Purchaser's receipt of Seller's written request, which request shall
contain copies of all material information related to such request and a summary
of the material terms of the proposed New Lease. Purchaser's failure to timely
respond in writing to Seller's request shall be deemed a consent to the proposed
New Lease. Seller shall, from time to time, inform (orally or in writing)
Purchaser of any new lease negotiations to which Seller is a party and promptly
give notice to Purchaser of any New Lease and a copy of any instruments executed
and any material information delivered in connection with the New Lease.

 

(b)          Following the Outside Termination Date, Seller may continue to
grant consent or approval to a request made by a Space Tenant if such consent or
approval is required to be granted pursuant to the applicable provisions of the
Space Lease or if Seller is required to exercise reasonable judgment or
discretion in determining whether to grant the consent or approval and it would
be unreasonable for Seller to withhold the applicable consent or approval.

 

(c)          Following the Outside Termination Date, if Section 7.1(b) is not
applicable, then, Seller shall, prior to granting such consent or approval,
notify Purchaser of the request made by a Space Tenant, which notice shall
contain copies of all documents, if any, submitted by such Space Tenant in
connection with the request. Purchaser agrees to advise Seller in writing,
within three (3) Business Days after Purchaser's receipt of Seller's notice,
whether Purchaser elects that the Space Tenant's request be granted or denied
(and provide, in reasonable detail, the reasons for any denial), which election
shall be made in Purchaser's reasonable judgment. Purchaser's failure to timely
respond in writing to Seller's notice shall be deemed an election to consent to
the proposed request.

 

-15-

 

 

(d)          Purchaser acknowledges and agrees that no representation has been
made and no responsibility has been assumed by Seller with respect to the
continued occupancy of the Premises, or any part thereof, by the Space Tenants
from and after the date hereof. Seller does not undertake or guarantee that the
Space Tenants will be in occupancy from and after the date hereof.
Notwithstanding anything in this Section 7.1(d) to the contrary, it shall be a
condition to Purchaser’s obligation to close title under this Contract that no
individual Space Tenant who leases pursuant to a Space Lease more than ten
thousand (10,000) rentable square feet in the aggregate shall, after the Outside
Termination Date but prior to the Closing, commence a case (or be the subject of
a case involuntarily commenced against it) under Title 11 U.S.C. Section 101 et
seq., as now constituted and hereafter amended, which is not dismissed prior to
the Closing (unless the Space Tenant assumes its Space Lease); provided,
however, that in the event the Best Buy Space Tenant commences any such case (or
is the subject of such a case involuntarily commenced against it) after the
Outside Termination Date which is not dismissed prior to the Closing (and the
Best Buy Space Tenant does not assume its Space Lease), this Contract shall
remain in full force and effect with respect to the Northwoods Premises and the
parties shall proceed to Closing with respect to the Northwoods Premises in
accordance with the terms herein; provided further that, in such event, the
Purchase Price shall be reduced by the Best Buy Purchase Price Allocation. Prior
to the Closing, Seller shall have the right, but not the obligation, to enforce
its rights against the Space Tenants by summary proceeding, drawing down or
application of security deposits or in any other manner. Except as provided in
this Section 7.1 above, Seller shall not terminate any Space Lease without the
prior consent of Purchaser except in the event of an emergency or life-safety
issue.

 

7.2           Personal Property and Equipment. During the pendency of this
Contract, Seller agrees not to transfer to any third party or remove any
personal property or equipment owned by Seller and material to the operation or
maintenance of the Premises and located in the Premises unless such personal
property or equipment is obsolete or replaced with a substantially similar item.

 

7.3           Employees. During the pendency of this Contract, Seller shall not
hire any employees for whom Purchaser will have liability following the Closing.

 

7.4           Development Rights. During the pendency of this Contract, Seller
shall not sell, lease, transfer or otherwise encumber any development rights
appurtenant to the Premises.

 

7.5           Tax Protest Proceedings. Seller shall have sole authority to
prosecute, settle and withdraw proceedings to review any real estate tax
assessment for the Premises covering the fiscal years prior to and in which the
Closing occurs. Purchaser acknowledges that it has no interest in any
proceedings or refunds applicable to any fiscal tax year prior to the year in
which the Closing occurs. The provisions of this Section shall survive the
Closing.

 

-16-

 

 

7.6           Operation and Maintenance. From and after the date hereof until
the date and time of the Closing, Seller shall operate and maintain the Premises
(except for the Best Buy Premises, which Seller shall cause to be operated and
maintained) in the usual course of business and consistent with past practices,
excepting normal wear and tear and loss or Casualty, except that Seller shall
have no obligation whatsoever to make any capital expenditures. During the
period ending five (5) days before the Outside Termination Date, Seller shall
have the right, but not the obligation, to make a capital expenditure in the
ordinary course of business to maintain and preserve the Property, in which
event Seller shall promptly notify Purchaser as to same, but, in any event, no
later than the third (3rd) Business Day before the Outside Termination Date. In
the event Seller should make (or commit to make) such a capital expenditure
prior to the fifth (5th) day before the Outside Termination Date, Purchaser
shall reimburse Seller on or before the Closing, for its pro rata portion (which
shall be based on the portion of useful life of such expenditure occurring
during each party’s respective period of ownership) of such expenditures made by
Seller and Purchaser shall assume the obligation to complete the work
(including, without limitation, assuming the applicable service contract(s) for
any such incomplete work in accordance with Sections 6.1(i) and 9.3(b)(vii)
hereof) covered by the expenditure. Beginning with the fifth (5th) day before
the Outside Termination Date, Seller shall not make any capital expenditures
without the prior written approval of Purchaser (unless solely and directly as a
result of an emergency), which approval may be given or withheld in Purchaser’s
sole discretion. In the event Purchaser shall approve such capital expenditure
from and after the fifth (5th) day before the Outside Termination Date (or upon
an emergency, as set forth above), Purchaser shall reimburse Seller and assume
Seller’s remaining obligations in the manner set forth above. The 3rd and 5th
sentence of this Section 7.6 shall survive the Closing or earlier termination of
this Contract; provided, however, that in the event Purchaser duly cancels this
Contract on or before the Outside Termination Date in accordance with the terms
of Section 12.1 hereof, Purchaser shall have no obligation to reimburse Seller
and assume Seller’s obligations pursuant to this Section 7.6.

 

8.           Title.

 

8.1           Title Commitment. Seller has (i) caused to be issued and delivered
to Purchaser title commitments with respect to each of the Northwoods Property
and the Best Buy Property (collectively, the “Title Commitment”) issued by
Fidelity National Title Insurance Company; Attention: Angie Yarbrough (the
“Title Company”), accompanied by a copy of all recorded documents affecting each
of the Northwoods Property and the Best Buy Property listed as exceptions in
Schedule B of the Title Commitment and (ii) delivered to Purchaser a copy of the
existing ALTA/ACSM survey of the (A) Northwoods Property prepared by F. Elliotte
Quinn, III, with Thomas & Hutton Engineering Co., dated May 30, 2013 (the
“Northwoods Survey”) and (B) Best Buy Property prepared by Thomas & Hutton
Engineering Co., dated April [_____], 2014 (the “Best Buy Survey,” and together
with the Northwoods Survey, as may be further updated, the “Survey”). At least
ten (10) Business Days prior to the Outside Termination Date, Purchaser shall
furnish Seller with notice of any objections Purchaser has to the Title
Commitment and Survey (the “Title Objection Date”); provided, however, Seller
shall have no obligation to cure any such objections. In no event shall a
failure by Purchaser to deliver notice of objections to the Title Commitment by
the Title Objection Date be deemed a default by Purchaser under this Contract.
Any matters existing as of the Title Objection Date to which Purchaser does not
object, shall be deemed Permitted Exceptions. All defects, encumbrances,
encroachments or other objections to title or the Survey or any survey of the
Property or any part thereof that exist as of the Outside Termination Date and
which Seller has not in this Contract or in a separate writing expressly agreed
to remove, shall be deemed Permitted Exceptions. Following the Outside
Termination Date, Purchaser shall notify Seller within five (5) Business Days of
becoming actually aware of any other defects, encumbrances, encroachments or
other objections to title or the Survey or any survey of the Property or any
part thereof that are not Permitted Exceptions. Any defects, encumbrances,
encroachments or other objections to title that are not Permitted Exceptions
that are not timely objected to in accordance with this Section 8.1 shall be
deemed Permitted Exceptions.

 

-17-

 

 

8.2          Status of Title. Seller shall deliver and Purchaser shall accept
title to the Premises and consummate the transaction contemplated by this
Contract subject to (a) title exceptions created or suffered by Purchaser and
(b) the title exceptions deemed Permitted Exceptions under Section 8.1 above and
(c) such other title exceptions which Seller may, in accordance with the
provisions of this Contract, cause the Title Company to omit from Purchaser's
title policy or affirmatively insure, without additional premium (unless paid by
Seller), including without limitation a lien related to any loan secured by the
Property which will be released in connection with a payoff at the Closing, so
long as any such title exception described in this clause (c) (other than any
such loan-related lien as set forth in the immediately preceding clause) does
not have a material adverse effect on Purchaser (the title exceptions [whether
liens, encumbrances, defects, encroachments or other objections] described in
(a), (b) and (c) herein sometimes referred to collectively as "Permitted
Exceptions").

 

8.3          Non-Permitted Title Objections.

 

(a)          If on the Closing it should appear that the Premises is affected by
any lien, encumbrance, defect, encroachment or objection which is not a
Permitted Exception (collectively, “Non-Permitted Title Objections”), then in
such event, Seller, at Seller's election, shall have the privilege to remove or
satisfy the same, and shall, for that purpose, be entitled to one or more
adjournments of the Closing for a period not to exceed thirty (30) days beyond
the date scheduled for Closing.

 

(b)          Seller shall not be required to bring any action or proceeding or
to otherwise incur any expense to remove or discharge any Non-Permitted Title
Objection unless such Non-Permitted Title Objection(s) can be removed or
discharged by payment of a liquidated sum of money only, and if both (1) such
removal or discharge can reasonably be expected to be accomplished within a
period of thirty (30) days beyond the date scheduled for the Closing and (2) the
sum of money required to accomplish such removal or discharge does not exceed
Fifty Thousand and 00/100 Dollars ($50,000.00) in the aggregate (the “Maximum
Title Expense”). In such event, Seller agrees to adjourn the Closing for the
period required to remove or discharge such Non-Permitted Title Objections, but
not to exceed thirty (30) days beyond the date scheduled for the Closing, and to
expend (or at Seller’s election, to obligate itself to expend by indemnity
agreement, bond or any other manner) an amount not to exceed the Maximum Title
Expense to remove or discharge such Non-Permitted Title Objections. If there
shall be any Non-Permitted Title Objections that can be removed or discharged by
the payment of a sum of money only which exceeds the Maximum Title Expense, or
that can be removed by the payment of not more than the Maximum Title Expense
but not within thirty (30) days and Seller notifies Purchaser that Seller elects
not to, or cannot, remove or discharge such Non-Permitted Title Objections,
Purchaser may elect to (i) terminate this Contract by notice given within five
(5) Business Days after receipt of Seller's notice in which case Purchaser shall
be entitled to the return of the Deposit or (ii) close with a credit from Seller
equal to the lesser of the amount required to remove or discharge such
Non-Permitted Title Objection or the Maximum Title Expense. If Purchaser fails
to timely cancel this Contract as provided in the preceding sentence, Purchaser
shall accept such title as Seller can convey and the Purchase Price shall be
reduced by the lesser of the Maximum Title Expense or the amount required to
remove or discharge said Non-Permitted Title Objection. Anything in this Section
to the contrary notwithstanding, an attempt by Seller to remove or discharge any
Non-Permitted Title Objection shall not be deemed to be or create an obligation
of Seller to remove or discharge the same.

 

-18-

 

 

(c)          The foregoing provisions of this Section to the contrary
notwithstanding, Seller agrees to remove or discharge any monetary lien
voluntarily created by Seller and any Non-Permitted Title Objections voluntarily
created by Seller after the date hereof; provided, however, that Seller shall in
no event be deemed to have voluntarily created (nor shall Seller be liable for)
any monetary lien or Non-Permitted Title Objections if solely caused or created
by an act or omission of Purchaser or by an act or omission of a Space Tenant.

 

9.           Closing.

 

9.1           Closing Date and Location. Subject to the adjournments expressly
allowed elsewhere in this Contract, the closing of title (the “Closing”) shall
take place, time being of the essence, on August 29, 2014 (the “Anticipated
Closing Date”), or on such earlier date as may be agreed to by Purchaser and
Seller. Notwithstanding anything to the contrary contained in this Contract, and
in addition to the adjournment rights expressly allowed elsewhere in this
Contract, Seller shall have the right to adjourn the Closing to the first (1st)
Business Day of the month following the month in which the Closing is then
scheduled to occur or to a date up to five (5) Business Days thereafter (such
adjourned date, the “Adjourned Closing Date”) in order to satisfy the condition
hereunder that Seller own the Best Buy Property prior to the Closing and to the
extent necessary for Seller to effectuate at Closing the defeasance of the
existing mortgage encumbering the Best Buy Property (the “Defeasance”). The
Closing shall take place by escrow deliveries to the Escrowee (the actual date
of closing is herein referred to as the “Closing Date”) pursuant to reasonably
acceptable escrow instructions that will provide, among other things, that the
transfer documents will be released only upon Escrowee, on behalf of Seller and
Purchaser, being unconditionally and irrevocably authorized to disburse the
Purchase Price to Seller or as Seller may direct and otherwise in accordance
with the terms of this Contract. Notwithstanding anything to the contrary
contained in this Contract, Seller and Purchaser agree that Closing shall occur
concurrently with the Defeasance and the closing of Seller’s acquisition of
title to the Best Buy Property pursuant to the Best Buy Purchase Agreement (the
“Prior Best Buy Closing”), but will be deemed to occur immediately after the
Prior Best Buy Closing, provided that in no event shall the Closing occur prior
to the date that is thirty (30) days after the Outside Termination Date without
Purchaser’s prior written consent, and provided further that Seller shall
provide Purchaser with notice of the date of the Closing at least three (3)
Business Days prior to the date of the Closing in the event the Closing is
accelerated to a date prior to the Anticipated Closing Date. Purchaser agrees to
cooperate in good faith with Seller, in connection with the Defeasance,
including finalizing and executing all closing documents required under this
Contract and “pre-closing” this transaction at such time and in such manner as
“Defease With Ease” (who is the third party responsible for coordinating the
defeasance on Seller’s behalf) shall require, including funding to the Escrowee
the balance of the Purchase Price (as forth in Article 3), but not more than, up
to two (2) Business Days in advance of the then scheduled Closing Date. Subject
to the provisions of Section 2.3(b) hereof, if Seller elects to adjourn the then
scheduled date for Closing in accordance with this Section 9.1 and the Prior
Best Buy Closing fails to occur by the Adjourned Closing Date, this Contract
shall automatically terminate, upon which Purchaser shall be entitled to the
return of the Deposit and this Contract shall be null and void and of no further
force or effect except for those provisions expressly stated to survive the
termination of this Contract; provided, however, that this sentence shall not
apply in the event Purchaser timely elects to rescind such termination in
accordance with the provisions of Section 2.3(b).

 

-19-

 

 

9.2          Closing Expenses.

 

(a)          Seller’s Expenses. Seller shall pay (i) one-half (1/2) of any
reasonable escrow or closing charge of the Title Company; (ii) any real property
transfer, conveyance or recording taxes imposed by the applicable governmental
authority by reason of the transfer of the Premises (“Transfer Tax”); and (iii)
the costs of the Survey (for expenses incurred prior to the date hereof).

 

(b)          Purchaser’s Expenses. Purchaser shall pay (i) one-half (1/2) of any
reasonable escrow or closing charge of the Title Company; (ii) the cost of
recording the deed including, without limitation, any recording charges imposed
by the applicable governmental authority by reason of the transfer of the
Premises; (iii) all expenses relating to its inspection of the Premises
including, but not limited to, engineering, environmental and property condition
surveys and updates to the Survey (for expenses incurred to update the Survey
from and after the date hereof) whether or not Purchaser closes title to the
Premises; (iv) all costs of the premiums for title policy coverage and the costs
of any endorsements (other than endorsements which Seller elects to obtain to
cure any Non-Permitted Title Objection); and (v) any cost incurred in connection
with any financing obtained by Purchaser including, without limitation, mortgage
recording tax and title insurance premiums. Seller and Purchaser shall each
execute (and swear to where required) any returns and statements required in
connection with the Transfer Tax. Payment of the Transfer Tax shall be made to
the Title Company.

 

(c)          The provisions of this Section 9.2 shall survive the Closing or
earlier termination of this Contract.

 

9.3         Closing Deliveries.

 

(a)          At Closing (or within five (5) Business Days thereafter with
respect to delivery of items other than documents executed by Seller in
connection with the Closing), unless expressly stated to the contrary herein,
Seller shall deliver to Purchaser or Escrowee:

 

(i)               the Special Warranty Deed executed by Seller and acknowledged
in the form annexed hereto as Exhibit 1;

 



-20-

 

 

(ii)         the Assignment of the Space Leases executed by Seller in the form
annexed hereto as Exhibit 2;

 

(iii)        the Assignment of the Service Contracts (and any permitted
replacements or renewals thereof) executed by Seller in the form annexed hereto
as Exhibit 3;

 

(iv)        the Assignment of Licenses, Permits, Guarantees and Warranties
executed by Seller in the form annexed hereto as Exhibit 4;

 

(v)         notice to the Space Tenants executed by Seller in the form annexed
hereto as Exhibit 5 (which will be delivered to the Space Tenants by Seller or
its property manager unless otherwise mutually agreed to by Seller and
Purchaser);

 

(vi)        originals, or if originals are not available, copies of the Space
Leases (which may be delivered to Purchaser’s manager at the Premises);

 

(vii)       notice to the service contractors executed by Seller in the form
annexed hereto as Exhibit 6 (which will be delivered to the service contractors
by Seller or its property manager unless otherwise mutually agreed to by Seller
and Purchaser);

 

(viii)      duly executed certificate of Seller in the applicable form set forth
in Treasury Regulations §1.1445-2(b)(2);

 

(ix)         the Transfer Tax return(s) executed by Seller;

 

-21-

 

 

(x)          estoppel certificates dated within thirty (30) days of the date
originally scheduled for Closing (each an “Estoppel Certificate” and
collectively the “Estoppel Certificates”) from (i) all Major Tenants and (ii)
those Space Tenants which together with Major Tenants collectively represent
eighty percent (80%) of the leased area of the Premises (“Estoppel Tenants”) (A)
with respect to all Space Tenants other than the Space Tenant occupying the Best
Buy Premises (the “Best Buy Space Tenant”), in form and substance which do not
vary materially from the form annexed hereto as Exhibit 7 and (B) with respect
to the Best Buy Space Tenant, in the form received by Seller (or its affiliate)
in connection with the Best Buy Purchase Agreement (unless, in either case, such
variance benefits Purchaser), or, as to any Space Tenant and/or Space Lease
providing for or allowing a different form of estoppel certificate, the form
provided or allowed by such Space Tenant and/or Space Lease. Notwithstanding the
foregoing to the contrary, if the required Estoppel Certificates cannot be
timely delivered, Seller may, but shall not be obligated to, adjourn the Closing
for a period not to exceed thirty (30) days, to obtain the required Estoppel
Certificates. As used herein, “Major Tenant” shall mean any Space Tenant who
leases pursuant to a Space Lease more than seven thousand (7,000) rentable
square feet in the aggregate; provided, however, that in the event the Closing
occurs with respect to the Northwoods Premises but not the Best Buy Premises as
contemplated in Section 2.3(b) or Section 7.1(d), (a) the Best Buy Space Tenant
shall not be included within the definition of Major Tenant and (b) the Best Buy
Premises shall not be included within the definition of “Premises” as used to
determine eighty percent (80%) of the leased area of the Premises for purposes
of this Section 9.3(a)(x). Seller shall deliver to Purchaser, promptly after
receipt thereof, copies of each executed Estoppel Certificate obtained by Seller
from the Space Tenants; provided, however, that if Seller delivers to Purchaser
an executed Estoppel Certificate from a Space Tenant in form or substance to
which Purchaser is entitled to object pursuant to this Section 9.3(a)(x) and
delivers a subsequent executed Estoppel Certificate from such Space Tenant in
form and substance to which Purchaser shall not have the right to object
pursuant to this Section 9.3(a)(x), then such subsequent Estoppel Certificate
shall be deemed acceptable for purposes of satisfying Seller’s obligation to
deliver Estoppel Certificates under this Contract. If Seller, after exercising
or waiving in writing its adjournment right set forth in this Section 9.3(a)(x),
does not or cannot deliver the required Estoppel Certificates, Purchaser's sole
remedy shall be to terminate this Contract and receive the return of the Deposit
or to close notwithstanding the lack of the Estoppel Certificate(s) without any
reduction of the Purchase Price and without any liability of Seller relative
thereto. Except as set forth in Section 12.1, in the event any Estoppel
Certificate shall claim a default (a claim of default or failure of an
obligation by Seller or a Space Tenant which arises out of or results from
information actually disclosed to and actually known by Purchaser prior to the
Outside Termination Date shall not be deemed an Estoppel Default or an objection
to Purchaser’s closing title to the Premises) by Seller under a Space Lease
(such default hereinafter being referred to as an “Estoppel Default”), then
Seller may, but shall not be obligated to, elect to cure any such Estoppel
Default and shall, for that purpose, be entitled to adjourn the Closing for a
period not to exceed thirty (30) days, provided, however, that in the event
Seller elects not to cure such Estoppel Default or is unable to cure such
Estoppel Default within such period of time, Purchaser's sole remedy shall be to
terminate this Contract and receive the return of the Deposit. In the event
Purchaser is permitted to terminate this Contract pursuant to the preceding
sentence, if (1) Purchaser fails to terminate this Contract as provided for
above, or (2) such Estoppel Default will require less than Five Hundred Thousand
Dollars ($500,000) to cure and if Seller agrees to escrow at Closing sufficient
funds to remedy such Estoppel Default and otherwise elects to indemnify
Purchaser from and against any and all claims, loss, liability, damage, cost or
expense, including reasonable attorneys' fees, that may arise as a result of
such Estoppel Default, then, in either event, the rights and obligations of the
parties hereto shall not be affected thereby, this Contract shall remain in full
force and effect and Purchaser shall, at the Closing, accept such Estoppel
Certificate subject to such Estoppel Default without any reduction of the
Purchase Price. Subsequent to the Closing, Seller may deliver an Estoppel
Certificate confirming that the Estoppel Default no longer exists, whereupon
Seller shall be entirely released from any liability arising out of the
indemnity, if any, given pursuant to subsection (2) above. Notwithstanding
anything contained herein to the contrary, Purchaser shall notify Seller upon
the date which is the earlier of (i) five (5) Business Days following
Purchaser’s receipt of executed Estoppel Certificates and (ii) one (1) Business
Day before the Closing Date, of Purchaser’s permitted objections to any such
Estoppel Certificates. Purchaser’s failure to timely respond to Seller in
accordance with the preceding sentence shall be deemed its approval of the
Estoppel Certificates;

 

(xi)         the Bill of Sale, executed by Seller in the form of Exhibit 8
annexed hereto;

 

(xii)        keys, combinations and codes to all locks and security devices to
the Premises in Seller’s possession;

 

(xiii)       an update of Seller’s representations executed by Seller in
accordance with Section 6.3 above;

 

-22-

 

 

(xiv)      a Seller’s non-resident withholding affidavit executed by Seller, if
applicable;

 

(xv)       a title certificate in the form attached hereto as Exhibit 10;

 

(xvi)      an Assignment and Assumption of Leasing Commission Agreements and
Construction Contracts executed by Seller in the form annexed hereto as Exhibit
13; and

 

(xvii)     evidence of Seller’s organizational authority.

 

(b)          At Closing Purchaser shall deliver to Seller or Escrowee:

 

(i)          the balance of the Purchase Price as provided in Section 3 hereof;

 

(ii)         the Assignment of the Space Leases executed by Purchaser in the
form annexed hereto as Exhibit 2;

 

(iii)        the Assignment of the Service Contracts (and any replacements or
renewals thereof) executed by Purchaser in the form annexed hereto as Exhibit 3;

 

(iv)        notice to the Space Tenants executed by Purchaser in the form
annexed hereto as Exhibit 5;

 

(v)         notice to the service contractors executed by Purchaser in the form
annexed hereto as Exhibit 6;

 

(vi)        an Assumption Agreement executed by Purchaser in the form annexed
hereto as Exhibit 12 pursuant to which Purchaser shall assume all of Seller’s
obligations with respect to the leasing commission obligations to be assumed by
Purchaser pursuant to Section 9.4(c) of this Contract which arise from and after
the Closing Date;

 

(vii)       an Assignment and Assumption of Leasing Commission Agreements and
Construction Contracts executed by Purchaser in the form annexed hereto as
Exhibit 13 pursuant to which Purchaser shall assume all of Seller’s obligations
with respect to the leasing commission agreements and construction contracts (i)
set forth on Schedule F annexed hereto, (ii) to be assumed by Purchaser pursuant
to Section 9.4(a)(i)(F) of this Contract, if applicable, and (iii) to be assumed
by Purchaser pursuant to Section 7.6 of this Contract, if applicable; and

 

(viii)      Transfer Tax return(s) executed by Purchaser; and

 

(ix)         evidence of Purchaser's organizational authority.

 

9.4           Apportionments and Reimbursements. The following adjustments shall
be made with respect to the Premises, and the following procedures shall be
followed:

 

-23-

 

 

(a)          General.

 

(i)          Preparation of Prorations. Before the Closing Date, Seller shall
prepare and deliver, or cause Escrowee to prepare and deliver, to Purchaser an
unaudited statement for the Premises (the “Preliminary Proration Statement”)
showing prorations (except as set forth in Section 9.4(a)(i)(G)) for the items
set forth below, calculated as of 11:59 p.m. on the day preceding the Closing
Date, on the basis of a 365-day year. Purchaser and its representatives shall be
afforded reasonable access to Seller’s books and records with respect to the
Premises and Seller’s work papers pertaining to the Preliminary Proration
Statement to confirm the accuracy of the Preliminary Proration Statement.
Purchaser and Seller shall agree upon any adjustments to be made to the
Preliminary Proration Statement before the Closing, and at the Closing,
Purchaser or Seller, as applicable, shall receive a credit equal to the net
amount due Purchaser or Seller, as applicable, pursuant to the Preliminary
Proration Statement as finally agreed upon by Purchaser and Seller. The items to
be covered by the Preliminary Proration Statement are as follows:

 

(A)         rents and any miscellaneous revenue (but only to the extent
collected before the Closing Date), but excluding Additional Rents (as defined
in 9.4(a)(i)(B) below), which shall be prorated pursuant to Section 9.4(b)
below;

 

(B)         reimbursements from Space Tenants for the cost of, or for increases
(above a base amount) in the cost of, real estate taxes, parking, a marketing
fund, operating expenses, insurance premiums, maintenance, or other charges of a
similar nature, if any, and any additional charges and expenses (collectively,
“Additional Rents”) payable under the Space Leases, which shall be prorated
based on the principles and procedures set forth in Section 9.4(b) below;

 

(C)         non-delinquent personal property taxes, real property taxes and
assessments, district improvement impositions and the like, except to the extent
reimbursable or payable directly to the applicable taxing authority by the Space
Tenants under its Space Leases (based upon the maximum discount rate available,
if applicable); provided that if the tax rate or assessment for the fiscal year
in which the Closing occurs has not been issued as of the Closing Date, taxes
shall be prorated based on the last ascertainable tax bill, and such tax
proration shall be subject to adjustment pursuant to subparagraph (v) of this
Section 9.4(a);

 

(D)         water, sewer and utility charges not payable by a Space Tenant;

 

(E)         amounts payable under the Service Contracts;

 

(F)         permits, licenses and/or inspection fees (calculated on the basis of
the period covered), but only to the extent transferred to Purchaser;

 

-24-

 

 

(G)         leasing commissions, landlord’s work, tenant improvement allowances
and construction management fees incurred in connection with New Leases made in
accordance with the provisions of Section 7.1 above, which shall be paid by
Purchaser and Purchaser agrees to assume the obligations therefor pursuant to an
Assignment and Assumption of Leasing Commission Agreements and Construction
Contracts attached hereto as Exhibit 13. To the extent such amounts are paid by
Seller at or prior to Closing, Purchaser shall reimburse Seller for such amounts
at Closing; and

 

(H)         any other expenses normal to the operation and maintenance of the
Premises.

 

(ii)         Principles of Prorations; Collections and Payments. Subject to the
prorations to be made pursuant to this Section 9.4, after the Closing Purchaser
shall collect all revenues and pay all expenses with respect to the Premises,
even if such revenues and expenses relate to periods before the Closing;
provided however, if any Space Tenant sends payments to Seller after the
Closing, Seller shall deposit such payments to its bank account and, promptly
after such payment has cleared, pay to Purchaser any portion of such payment to
which Purchaser is entitled under the provisions of this Section 9.4. Purchaser
shall use commercially reasonable efforts consistent with prudent business
practices (A) to collect on Seller’s and Purchaser’s behalf all operating
expenses for the Premises which are actually paid by Seller or Purchaser and
permitted to be passed through to Space Tenants as Additional Rents pursuant to
the terms of each Space Tenant’s respective Space Lease with respect to the 2014
calendar year, and (B) for the first one hundred eighty (180) days from and
after the Closing Date, to collect on Seller’s behalf all such other
delinquencies and unpaid monetary obligations owing under the Space Leases as of
the Closing Date or that relate to a period prior to the Closing Date, and in
the case of each of the foregoing clauses (A) and (B), Purchaser shall pay to
Seller any sums collected in connection therewith which are attributable to the
period of time prior to Closing. For purposes of the immediately preceding
sentence, Purchaser’s use of commercially reasonable efforts shall in no event
require Purchaser to sue a Space Tenant, terminate a Space Tenant’s Space Lease
or disrupt a Space Tenant’s right to possession of its premises. To the extent
such payments of any such unpaid monetary obligations are collected by Purchaser
by judicial process, Purchaser may deduct from the amount owed to Seller an
amount equal to the attorneys’ fees and costs actually incurred by Purchaser in
collecting such unpaid monetary obligations due to Seller. Subject to the
foregoing sentence, any rent or other payment collected after the Closing from
any Space Tenant which owed any amounts under the Space Leases as of the Closing
Date or that relates to any period prior to the Closing Date shall be applied
first, to the applicable party’s unpaid monetary obligations with respect to any
periods from the Closing Date through the end of the month in which such payment
is made, in such order as Purchaser may elect, until such monetary obligations
have been paid in full; any remaining amount of such payment shall be paid over
to Seller, for application against such party’s unpaid monetary obligations with
respect to any periods before the Closing Date, in such order as Seller may
elect, until such unpaid monetary obligations have been paid in full; and any
remaining amount of such payment shall be retained by Purchaser for application
against such party’s future obligations. After the Closing Date, Seller shall
have no right to bring any actions or proceedings against Space Tenants to
collect any delinquencies or otherwise and Purchaser shall be deemed to have the
exclusive right, at any time after the Closing Date, to file proofs of claim and
to commence or continue any actions or proceedings to collect any pre-petition
rent, pre-petition additional rent, pre-petition rejection damages under Section
365 of the Bankruptcy Code, and/or post-petition administration expense claims,
for any and all damages which arise or accrue prior to the Closing Date.
Notwithstanding the foregoing, or the provisions of Section 9.4(a) above, if any
Space Tenant pays rent in arrears, rent due for such Space Tenant for the month
in which the Closing occurs shall be prorated (based on the rent payable in the
prior month) between Purchaser and Seller at Closing, whether or not same has
been paid by the Space Tenant.

 

-25-

 

 

(iii)        Utility and Municipality Deposits. At Closing, Seller shall receive
a credit in the amount of any utility, municipality or other deposits relating
to the Premises made by Seller and which are assigned to Purchaser at the
Closing. Seller shall be entitled to a refund from the applicable utility or
municipality of any deposits not assigned to Purchaser.

 

(iv)        Security Deposits. At the Closing, Seller shall deliver to Purchaser
all prepaid rent, refundable security deposits, letters of credit and other
collateral actually received by Seller pursuant to any of the Space Leases, less
any portions thereof applied in accordance with the respective Space Lease
(together with a statement regarding such applications).

 

(v)         Post-Closing Adjustments. Notwithstanding anything to the contrary
contained in this Section 9.4, (A) if the amount of the real property taxes and
assessments payable with respect to the Premises for any period before Closing
is determined to be more than the amount of such real property taxes and
assessments that is prorated herein (in the case of the current year) or that
was paid by Seller (in the case of any prior year), due to a reassessment of the
value of the Premises or otherwise, Seller and Purchaser shall promptly adjust
the proration of such real property taxes and assessments after the
determination of such amounts, and Seller shall pay to Purchaser any increase in
the amount of such real property taxes and assessments applicable to any period
before Closing; provided, however, that Seller shall not be required to pay to
Purchaser any portion of such increase that is payable by Space Tenants; and (B)
if the amount of the real property taxes and assessments payable with respect to
the Premises for any period before Closing is determined to be less than the
amount of such real property taxes and assessments that is prorated herein (in
the case of the current year) or that was paid by Seller (in the case of any
prior year), due to an appeal of the taxes by Seller, a reassessment of the
value of the Premises or otherwise, Seller and Purchaser shall promptly adjust
the proration of such real property taxes and assessments after the
determination of such amounts (net of any costs incurred by Seller in connection
with pursuing any appeal thereof), and (1) Purchaser shall pay to Seller any
refund received by Purchaser representing such a decrease in the amount of such
real property taxes and assessments applicable to any period before Closing;
provided, however, the Purchaser shall not be required to pay to Seller any
portion of such refund (other than a portion of such refund equal to the amount
of all costs incurred by Seller in connection with pursuing any appeal thereof)
which is payable to Space Tenants; and (2) Seller shall be entitled to retain
any refund received by Seller representing such a decrease in the amount of such
real property taxes and assessments applicable to any period before Closing;
provided, however, that Seller shall pay to Purchaser that portion of any such
refund, after first deducting any and all actual, out of pocket costs incurred
by Seller in connection with pursuing such refund, that is payable to Space
Tenants or that is otherwise applicable to any period after Closing. Each party
shall give notice to the other party of any adjustment of the amount of the real
property taxes and assessments payable with respect to the Premises for any
period before Closing within thirty (30) days after receiving notice of any such
adjustment.

 

-26-

 

 

(b)          Additional Rents; Post Closing Reconciliation.

 

(i)          Additional Rents. If any Space Tenants are required to pay
Additional Rents and the same are not finally adjusted between the landlord and
Space Tenant under any Space Lease until after the preparation of the
Preliminary Proration Statement pursuant to Section 9.4(a)(i) above, then, the
Preliminary Proration Statement shall include an estimated reconciliation as of
the Closing Date of the amounts of all billings and charges for Additional Rents
for calendar year 2014 through the Closing Date, as provided in this
Section 9.4(b)(i). If the amounts that have been billed to Space Tenants for
Additional Rents for calendar year 2014 through the Closing Date are less than
would have been owed by Space Tenants under their respective Space Leases if the
reconciliations under such Space Tenant Spaces Leases were completed as of the
Closing Date based on the actual costs incurred by Seller for items that are
payable by the Space Tenants as Additional Rents under their respective Space
Leases for calendar year 2014 up to the Closing Date, the Preliminary Proration
Statement will include a credit to Seller in the amount of such shortfall,
subject to final adjustment as provided below in Sections 9.4(b)(iii) through
9.4(b)(v) below. If the amounts that have been billed to Space Tenants for
Additional Rents for calendar year 2014 through the Closing Date exceed what
would have been owed by Space Tenants under their respective Space Leases if the
reconciliations under such Space Tenant Space Leases were completed as of the
Closing Date based on the actual costs incurred by Seller for items that are
payable by the Space Tenants as Additional Rents under their respective Space
Leases for calendar year 2014 up to the Closing Date, the Preliminary Proration
Statement will include a credit to Purchaser in the amount of such excess billed
amount, subject to final adjustment as provided below in Sections 9.4(b)(iii)
through 9.4(b)(v) below.

 

(ii)         [Intentionally deleted.]

 

(iii)        Post-Closing Reconciliation. With respect to those Additional Rents
for the 2014 calendar year which are not finally adjusted between the landlord
and any Space Tenant under any Space Lease until after the preparation of the
Preliminary Proration Statement pursuant to Section 9.4(a) above, Purchaser
shall submit to Seller, no later than April 30, 2015, an unaudited statement for
the Premises (a “Supplemental Proration Statement”) covering any such Additional
Rents which have been finally adjusted between Purchaser and such Space Tenant
for the 2014 calendar year containing a calculation of the prorations of such
Additional Rents on the basis of a 365-day year, provided that the adjustment to
be made pursuant to the Supplemental Proration Statement shall (x) take into
account the adjustment of such items made on the Preliminary Proration Statement
in accordance with Section 9.4(a) and Sections 9.4(b)(i) and 9.4(b)(ii) above
and (y) be made in proportion to the relative amounts of Additional Rents due
Purchaser and Seller based on the amounts of the charges incurred by each of
them during their respective periods of ownership for items that are payable by
the Space Tenants as Additional Rents under their respective Space Leases. In
order to enable Purchaser to make any year-end reconciliations of Additional
Rents, following the Closing, Seller shall deliver to Purchaser a final
statement of (i) all operating expenses for the Premises which are actually paid
by Seller and permitted to be passed through to Space Tenants as Additional
Rents pursuant to the terms of each Space Tenant’s respective Space Lease, with
respect to the portion of the 2014 calendar year occurring prior to the Closing
(“Seller’s 2014 Actual Operating Expenses”), together with copies of all
documentation evidencing Seller’s 2014 Actual Operating Expenses, including
copies of third-party invoices and copies of Seller’s books and records
applicable thereto, and (ii) all estimated payments of Additional Rents received
by Seller from Space Tenants with respect to the portion of the 2014 calendar
year occurring prior to the Closing. If Additional Rents for the 2013 calendar
year have not been finally adjusted between Seller and a Space Tenant, as
applicable, as of the Closing, Seller shall retain all rights and obligations
with respect to the adjustment thereof directly with the Space Tenant following
the Closing, subject to the provisions of Section 9.4(a)(v) above. Without
limiting the generality of the foregoing, but subject to the provisions of
Section 9.4(a)(v) above, Seller shall retain all rights to bill and collect any
additional amounts owing by any Space Tenant with respect to Additional Rents
for the 2013 calendar year, and shall remain obligated to pay any refund owing
to any Space Tenant for overpayment of Additional Rents for the 2013 calendar
year.

 



-27-

 

 

(iv)        Audit Rights for Supplemental Proration Statements. Seller and its
representatives shall be afforded the opportunity to review all underlying
financial records and work papers pertaining to the preparation of all
Supplemental Proration Statements, and Purchaser shall permit Seller and its
representatives, following not less than five (5) Business Days’ prior written
notice, to have full access during Purchaser’s normal business hours at
Purchaser’s office where books and records with respect to the Premises are
kept, to such books and records in the possession of Purchaser or any party to
whom Purchaser has given custody of the same relating to the Premises to permit
Seller to review the Supplemental Proration Statements. Any Supplemental
Proration Statement prepared by Purchaser shall be final and binding for
purposes of this Contract unless Seller shall give written notice to Purchaser
of disagreement with the prorations contained therein within sixty (60) days
following Seller’s receipt of such Supplemental Proration Statement, specifying
in reasonable detail the nature and extent of such disagreement. If Purchaser
and Seller are unable to resolve any disagreement with respect to any
Supplemental Proration Statement within ten (10) Business Days following receipt
by Purchaser of the notice referred to above, either party may pursue any remedy
available for the resolution of such dispute.

 

(v)         Payments for Adjustments. Any net credit due Seller or Purchaser, as
the case may be, shall be paid to Seller or Purchaser, as the case may be, (A)
with respect to those items payable by any Space Tenant under its respective
Space Lease, within seventy-five (75) days after the date payment of any such
amount is made by such Space Tenant to Purchaser and (B) with respect to all
other items, in accordance with the terms of this Contract or as otherwise
reflected on a Supplemental Proration Statement delivered to Seller, or unless
Seller notifies Purchaser of a disagreement with respect to any such statement
as provided in Section 9.4(b)(iv) above, in which case such payment (less a hold
back sufficient to cover the amount of the disagreement) shall be made within
fifteen (15) days after Seller notifies Purchaser of such disagreement, and any
further payment due after such disagreement is resolved shall be paid within
fifteen (15) days after the resolution of such disagreement.

 

-28-

 

 

(c)          Leasing Commissions. At Closing, Purchaser shall execute an
Assumption Agreement in the form annexed hereto as Exhibit 12, pursuant to which
Purchaser shall assume all obligations of Seller to pay any leasing commissions
to MCM Real Estate, Inc. (“MCM Real Estate”) pursuant to paragraph 16 of that
certain Leasing and Construction Management Agreement, dated as of January 24,
2011, by and between Seller, as owner, and MCM Real Estate, as leasing agent
(the “Leasing Agreement”), with respect to any lease executed by Purchaser, or
its successors and assigns, with an Active Prospect (as defined in paragraph 16
of the Leasing Agreement) following the Closing.

 

(d)          Survival. The obligations of Seller and Purchaser under this
Section 9.4 shall survive the Closing.

 

10.         Default.

 

10.1        Purchaser’s Default. If Purchaser should default under this Contract
(including the failure to timely deliver the Additional Deposit), Seller may
elect to cancel this Contract by giving notice to Purchaser and Escrowee. The
parties hereto agree that the damages that Seller will sustain as a result of
such default will be substantial but will be difficult to ascertain.
Accordingly, the parties agree that in the event that Seller shall elect to
terminate this Contract as a result of such default, Escrowee is hereby directed
to pay the Deposit to Seller, who shall retain the Deposit as and for its
liquidated damages and sole remedy hereunder, in which event this Contract shall
be null and void and of no further force or effect except for those provisions
expressly stated to survive the termination of this Contract.

 

10.2        Seller's Default. If Seller defaults under the terms of this
Contract, Purchaser’s sole remedy for Seller’s default shall be to elect either
to (i) cause (A) the refund to Purchaser of the Deposit and (B) in the event
such default is material and arising out of Seller’s bad faith intent, the
reimbursement by Seller of Purchaser's actual out of pocket costs and expenses
(as evidenced by paid receipts) incurred in connection with this Contract and
Purchaser's investigation of the Premises, not to exceed $100,000.00 in the
aggregate and upon the making of such refund and reimbursement, as applicable,
this Contract shall be null and void and of no further force or effect except
for those provisions expressly stated to survive the termination of this
Contract and the lien, if any, of Purchaser against the Premises shall wholly
cease or (ii) commence an action for specific performance. Purchaser hereby
waives all other rights and remedies that it might have, including but not
limited to, the right to sue for damages.

 

11.         Risk of Loss.

 

11.1        Condemnation.

 

(a)                If, at any time prior to the Closing Date, all or a
Substantial Portion of the Property shall be taken in the exercise of the power
of condemnation or eminent domain by any sovereign, municipality or other public
or private authority or shall be the subject of a duly noticed hearing held by
any such authority relating to a pending taking in the exercise of the power of
condemnation or eminent domain (a “Taking”), then Purchaser may cancel this
Contract by written notice given to Seller within ten (10) days after receipt of
notice from Seller of such Taking, in which event this Contract shall be deemed
cancelled and of no force and effect and neither party shall have any further
obligations or liabilities against or to the other, except that Seller shall
cause the return of the Deposit to Purchaser. In the case of a Taking of less
than a Substantial Portion of the Property or if Purchaser does not elect to
terminate this Contract in the case of a Taking of all or a Substantial Portion
of the Property, as provided for above, then this Contract shall remain in full
force and effect and on the Closing either (A) Purchaser shall be entitled to
any condemnation award to be granted and Seller shall assign all of its right,
title and interest to such award to Purchaser, less such sums, if any, actually
and reasonably expended by Seller to prosecute such claim and restore the
Premises, or (B) if such award shall have been paid to Seller, the Purchase
Price shall be reduced by the amount thereof, less such sums, if any, actually
and reasonably expended by Seller to prosecute such claim and restore the
Premises. Seller agrees to deliver promptly after receipt thereof any and all
written notices of a Taking received by Seller after the date hereof.

 

-29-

 

 

(b)          As used herein, a Taking of a “Substantial Portion” of the Property
shall mean a Taking which (i) materially and adversely affects access to or from
the Premises on a permanent basis or (ii) will result in the termination of any
Space Lease in excess of 5,000 leasable square feet or a combination of Space
Leases in excess of 20,000 leasable square feet in the aggregate.

 

11.2         Destruction or Damage. In the event that the Property, or any part
thereof, shall be damaged or destroyed by fire or any other casualty
(“Casualty”) prior to the Closing Date, Seller shall give Purchaser prompt
written notice of such event together with an estimate of the cost and time to
restore prepared by an independent insurance examiner or engineer selected by
Seller. If the Casualty will (a) require more than ten percent (10%) of the
Purchase Price to repair or (b) result in the termination of any Space Lease in
excess of 5,000 leasable square feet or a combination of Space Leases in excess
of 20,000 leasable square feet in the aggregate (each event described in (a) or
(b) herein called a “Casualty Termination Event”), Purchaser may cancel this
Contract by notice to Seller within ten (10) days after receipt of notice from
Seller specifying the Casualty Termination Event, in which event this Contract
shall be deemed terminated and of no force and effect and neither party shall
have any further rights or liabilities against or to the other except for those
provisions expressly stated to survive the termination of this Contract and
Seller shall cause the return of the Deposit to Purchaser. If there is no
Casualty Termination Event or if Purchaser does not timely elect to cancel the
Contract in the event of a Casualty Termination Event, this Contract shall
remain in full force and effect and Purchaser shall be entitled to all insurance
proceeds payable to Seller on account of such Casualty, less such sums, if any,
as shall have been actually and reasonably incurred by Seller or expended by
Seller in connection with the repair or restoration of such Casualty or the
prosecution of such claim.

 

12.         Purchaser's Review Period.

 

12.1         Purchaser shall have the right to cancel this Contract on or before
June 30, 2014 (the “Outside Termination Date”) by notice to Seller to be
received by Seller on or before 3:00 P.M. Eastern Time on the Outside
Termination Date (the period of time from the date hereof through and including
the Outside Termination Date is herein referred to as “Purchaser's Review
Period”). If Purchaser duly cancels this Contract in accordance with this
Section 12.1, this Contract shall be deemed terminated and of no further force
or effect, except for the provisions expressly stated to survive the Closing,
and the Deposit shall be returned to Purchaser. If Purchaser does not duly
cancel this Contract in accordance with this subparagraph or if Purchaser waives
its right to cancel this Contract, (i) this Contract shall remain in full force
and effect and Purchaser shall have no further right to cancel this Contract
under this Section 12.1 and (ii) Purchaser shall be deemed to have waived any
liability of Seller and any right to refuse to consummate the Closing by reason
of any condition actually known to Purchaser as of the Outside Termination Date,
including, without limitation a misrepresentation, Non-Permitted Title
Objection, any other condition which results in or could result in an Estoppel
Default or any breach of a covenant by Seller. Purchaser and Seller have entered
into that certain Access Agreement dated June ___, 2014 (the “Access
Agreement”), a copy of which is attached hereto as Exhibit 9 and the terms of
which are hereby incorporated by reference and made a part hereof, and Purchaser
hereby agrees to comply with the terms set forth in the Access Agreement.

 

-30-

 

 

12.2         Time shall be of the essence with respect to the dates in this
Section 12 for the Outside Termination Date and the giving of Purchaser's
cancellation notice. The provisions of this Section 12 shall survive the Closing
or termination of this Contract.

 

13.         Miscellaneous.

 

13.1         Broker. Seller and Purchaser represent to each other that neither
party has dealt with any broker or real estate consultant other than CBRE, Inc.
(“Broker”) in connection with the transaction contemplated by this Contract.
Seller agrees to pay all fees, commissions or other charges due to Broker, if,
as and when there is a Closing hereunder, pursuant to Seller’s separate
agreement with Broker. Seller and Purchaser shall indemnify and hold the other
free and harmless from and against any liabilities, damages, costs or expenses
(including, but not limited to, reasonable attorneys' fees and disbursements)
suffered by the indemnified party arising from a misrepresentation or a breach
of any covenant made by the indemnifying party pursuant to this Section. The
provisions of this Section shall survive the Closing or termination of this
Contract.

 

13.2         Assignment of this Contract. This Contract may not be assigned by
Purchaser without the consent of Seller. A direct or indirect transfer, sale or
assignment of the majority stock interest in a corporate purchaser or the
majority membership interest in a limited liability company purchaser or the
majority or any general partnership interest of a partnership purchaser shall
constitute an assignment of this Contract, which assignment or attempted
assignment shall be void if made without the written consent of Seller.
Purchaser shall have the right to assign its rights under this Contract, from
and after the Outside Termination Date, to ARC NWNCHSC001, LLC without any
consent of Seller being required, so long as such assignment is in the form
approved by Seller, which includes that such assignee shall assume in writing
all of the obligations of Purchaser to be performed under this Contract and an
original of such fully executed assignment and assumption agreement shall be
delivered to Seller at least five (5) Business Days prior to the Closing.
Purchaser shall not assign this Contract to an entity or individual which would
make any of the statements, representations or warranties set forth in Section
6.5(d) of this Contract untrue or incorrect and any such assignment shall be
null and void and without force and effect. No assignment of this Contract shall
relieve Purchaser from any of its obligations set forth herein arising prior to
or after the effective date of the assignment. The provisions of this Section
shall survive the Closing or termination of this Contract.

 

13.3         Attorneys’ Fees. If either party institutes a legal proceeding
against the other party in connection with this Contract, the losing party in
such proceeding shall reimburse the prevailing party all reasonable attorneys’
fees paid by the prevailing party in connection with such proceeding. The
provisions of this Section shall survive the Closing or termination of this
Contract.

 

-31-

 

 

13.4         Notices. All notices hereunder to Seller, Purchaser, Escrowee or
the Title Company shall be sent by certified or registered mail, return receipt
requested, or may be sent by Federal Express or other overnight courier which
obtains a signature upon delivery, or may be sent via facsimile, or may be
delivered by hand delivery addressed to such party at the address of such party
set forth below or at such other address as such party shall designate from time
to time by notice:

 

SELLER:

 

DRA-RCG North Charleston SPE LLC,

c/o DRA Advisors LLC

220 East 42nd Street

New York, New York 10017

Attention: Dean Sickles

Facsimile: (212) 697-7403

 

with a copy to:

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Martin Luskin, Esq. with a concurrent copy to Samantha Wallack, Esq.
(Facsimile: (917) 332-3804)

Facsimile: (917) 332-3714

 

PURCHASER:

 

American Realty Capital IV, LLC

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Jesse Galloway and Jeremy Eichel

Facsimile: (212) 421-5799

 

with a copy to:

 

Retail Centers of America, Inc.

2000 McKinney Avenue, Suite 1000

Dallas, Texas 75201

Attention: Chris Cotten and Stephen G. Seitz

Facsimile: (214) 740-3313

 

with a copy to:

 

Condon Thornton Sladek Harrell PLLC

8080 Park Lane, Suite 700

Dallas, Texas 75231

Attention: William L. Sladek, Esq.

 Facsimile: (214) 691-6311

 

-32-

 



 

ESCROWEE/TITLE COMPANY:

 

Fidelity National Title Insurance Company

National Commercial Services

5565 Glenridge Connector, Suite 300

Atlanta, Georgia 30342

Attention: Angie Yarbrough

Facsimile: (678) 213-1665

 

Notices shall be deemed served three (3) days after mailing, and in the case of
overnight courier or hand delivery, on the date actually delivered to or
rejected by the intended recipient, and in the case of facsimile, upon the
sender’s receipt of confirmation of transmission of such facsimile notice
produced by the sender’s facsimile machine, provided a copy of such transmission
and the confirmation receipt thereof is deposited with an overnight courier for
next day delivery properly addressed and paid for, except for notice(s) which
advise the other party of a change of address of the party sending such notice
or of such party's attorney, which notice shall not be deemed served until
actually received by the party to whom such notice is addressed or delivery is
refused by such party. Notices on behalf of the respective parties may be given
by their attorneys and such notices shall have the same effect as if in fact
subscribed by the party on whose behalf it is given. Notwithstanding the
foregoing provisions of this Section (a) notices served by hand delivery shall
be deemed served on the date of delivery if delivered at or prior to 5:00 P.M.
Eastern Time on a Business Day and on the next Business Day if delivered after
5:00 P.M. Eastern Time on a Business Day or at any time on a non-Business Day
and (b) notices served by facsimile shall be deemed served on the date of
transmission if the sender receives confirmation of transmission in the manner
set forth above at or prior to 5:00 P.M. Eastern Time on a Business Day and on
the next Business Day if the sender receives confirmation of transmission in the
manner set forth above after 5:00 P.M. Eastern Time on a Business Day or at any
time on a non-Business Day.

 

13.5        Further Assurances. The parties each agree to do such other and
further acts and things, and to execute and deliver such instruments and
documents (not creating any obligations additional to those otherwise imposed by
this Contract or diminishing any rights set forth in this Contract), as either
may reasonably request from time to time, whether at or after the Closing, in
furtherance of the purposes of this Contract. The provisions of this Section
shall survive the Closing for three (3) months.

 

13.6        Confidentiality.

 

(a)          Purchaser agrees that, except as set forth below, all documentation
made available to Purchaser by Seller (or its representatives) concerning the
Premises, including, without limitation, the Space Leases, Service Contracts,
development plans, proformas and rent rolls (all of the aforementioned
information is collectively referred to as “Evaluation Material”) shall be
treated confidentially as hereinafter provided.

 

-33-

 

 

(b)          All Evaluation Material shall be used or duplicated by Purchaser
only for purposes of evaluating a possible purchase of the Premises by
Purchaser. Purchaser agrees to keep all Evaluation Material (other than
information which is a matter of public record or is provided in other sources
readily available to the public other than as a result of disclosure thereof by
Purchaser or Related Parties) strictly confidential; provided, however, that the
Evaluation Material may be disclosed to the directors, officers, employees and
partners of Purchaser, and to Purchaser's lender, attorneys, accounting firm and
other consultants (all of whom are collectively referred to as “Related
Parties”) who need to know or have reason to know such information for the
purpose of evaluating a possible purchase of the Premises. In addition,
Purchaser shall have the right to disclose the Evaluation Material or other
information regarding this Contract to the extent Purchaser is required to
disclose the same pursuant to a court order or applicable laws (including making
such public statements or filings as may be required under any regulations of
the U.S. Securities and Exchange Commission applicable to Purchaser or its
affiliates, but only to the extent required by any of the foregoing). The
Related Parties shall be informed of the confidential nature of the Evaluation
Material and shall be directed in writing to keep all such information in the
strictest confidence and use such information only for the purpose of evaluating
a possible purchase by Purchaser. Purchaser will promptly, upon request of
Seller following the termination of this Contract, deliver to Seller all
Evaluation Material furnished by Seller, whether furnished before or after the
date hereof, without retaining copies thereof. Purchaser will direct Related
Parties to whom Evaluation Material is made available not to make similar
disclosures and any such disclosure shall be deemed made by and be the
responsibility of Purchaser.

 

(c)          Prior to the Closing, Seller and Purchaser shall keep strictly
confidential and shall cause the Related Parties to keep strictly confidential
the provisions of this Contract and the transactions contemplated thereunder,
except as otherwise set forth in this Contract. After the Closing, Seller and
Purchaser shall not, and shall cause the Related Parties not to, make any public
disclosures (except as otherwise set forth in Section 13.6(b)) and shall cause
the Related Parties not to make any public disclosures regarding the material
economic terms of this Contract or the material economic terms of the
transactions accomplished at the Closing without the prior written consent of
the other party.

 

(d)          In furtherance, and not in limitation, of the foregoing, in no
event shall Purchaser disclose any Evaluation Material, drafts or provisions of
this Contract or any of the transactions contemplated thereunder to the seller
of the Best Buy Premises pursuant to the Best Buy Purchase Agreement or any
agent or representative thereof. A violation of this Section 13.6(d) is deemed a
material default under this Contract and shall entitle Seller to exercise its
rights under Section 10.1.

 

(e)          The provisions of this Section 13.6 shall survive the Closing or
termination of this Contract.

 

13.7        Survival and Merger. The acceptance of the Deed by Purchaser shall
be deemed to be a full performance and discharge of every agreement and
obligation on the part of the Seller to be performed pursuant to the provisions
of this Contract, except those which are herein specifically stated to survive
the Closing, and Seller shall have no further liability with respect to any such
agreement or obligation of Seller.

 

-34-

 

 

13.8         Recording. Purchaser shall not record this Contract or any
memorandum thereof and any such recording shall be null and void and shall
constitute a default hereunder.

 

13.9         Successors and Assigns. This Contract shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns, if any, but nothing
contained herein shall be deemed a waiver of the provisions of Section 13.2
hereof.

 

13.10         Entire Agreement. This Contract and the Schedules and Exhibits
annexed hereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof, and all understandings and agreements
heretofore or simultaneously had between the parties hereto are merged in and
are contained in this Contract and said Schedules and Exhibits.

 

13.11         Waiver and Modifications. The provisions of this Contract may not
be waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against which any waiver, change, modification or
discharge is sought.

 

13.12         Captions and Titles. The captions or section titles contained in
this Contract and the Index, if any, are for convenience and reference only and
shall not be deemed a part of the text of this Contract.

 

13.13         Construction. The terms “hereof,” “herein,” and “hereunder,” and
words of similar import, shall be construed to refer to this Contract as a
whole, and not to any particular article or provision, unless expressly so
stated. All words or terms used in this Contract, regardless of the number or
gender in which they are used, shall be deemed to include any other number and
any other gender as the context may require.

 

13.14         Non-Business Days. If a party is required to perform an act or
give a notice on a date that is a Saturday, Sunday or national holiday, the date
such performance or notice is due shall be deemed to be the next Business Day.

 

13.15         Governing Law and Jurisdiction. This Contract is to be governed
and construed in accordance with the laws of the State of South Carolina.
Purchaser and Seller hereby submit to the jurisdiction of the State and United
States District courts located within South Carolina in respect of any suit or
other proceeding brought in connection with or arising out of this Contract. The
provisions of this subsection shall survive the Closing or earlier termination
of this Contract.

 

13.16         Counterparts. This Contract may be executed in two or more
counterparts and each of such counterparts, for all purposes, shall be deemed to
be an original but all of such counterparts together shall constitute but one
and the same instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart.

 

13.17         No Third Party Benefits. This Contract is made for the sole
benefit of Seller and Purchaser and their respective successors and assigns
(subject to Section 13.2 above) and no other person shall have any right, remedy
or legal interest of any kind by reason of this Contract.

 

-35-

 

 

13.18         Submission not an Offer. The submission of this Contract to any
party by Seller shall not be construed as an offer, nor shall Purchaser have any
rights with respect thereto, unless and until Seller shall execute a copy of
this Contract and deliver the same to Purchaser.

 

13.19         Severability. If any provision of this Contract is determined by a
court of competent jurisdiction to be invalid or unenforceable, such
determination will not affect the remaining provisions of this Contract, all of
which will remain in full force and effect.

 

13.20         Insurance. Purchaser acknowledges that Seller’s insurance policies
will not be transferred to Purchaser and that such insurance policies will in no
way inure to the benefit of Purchaser.

 

13.21         Cooperation with Purchaser’s Auditors and SEC Filing Requirements.
Seller agrees to reasonably cooperate with Purchaser after Closing in connection
with Purchaser’s preparation and delivery of an audit letter and credit
statements required by SEC Regulation SX3-14, including making Seller’s
non-confidential books and records relating to the Premises available to
Purchaser for inspection, copying and audit by Purchaser’s representatives at
Purchaser’s expense, provided (i) Seller shall have no obligation to execute any
document or provide any indemnity to Purchaser or any other party in connection
with the preparation and delivery of such audit letter and credit statements or
otherwise in connection with its cooperation under this Paragraph, (ii) Seller
shall incur no cost (other than de minimis) or liability in connection with its
cooperation under this Paragraph and (iii) Seller shall have no obligation to
prepare any new reports, books, records or documentation of any kind in
connection with its cooperation under this Paragraph.  The first sentence of
this Section 13.21 shall survive Closing for six (6) months.  Purchaser hereby
releases and agrees to indemnify, defend and hold Seller, its affiliates,
agents, employees, and partners, harmless from and against any claims,
liability, expenses (including without limitation reasonable attorneys fees),
losses and damages arising out of Seller’s cooperation under this Section 13.21
or any information provided by Seller pursuant to this Section 13.21, except to
the extent any such claims, liability, expenses, losses and damages are due to
Seller’s commission of fraud in connection with its cooperation under this
Section 13.21.  The indemnity obligations of Purchaser to Seller under this
Section 13.21 shall survive the termination of this Contract for any reason, and
this indemnity obligation of Purchaser shall survive the closing of this
transaction.

 

-36-

 

 

13.22         Proposed Tax Free Exchange. Purchaser acknowledges that Seller may
desire to exchange its interest in the Premises for one or more real properties
of like-kind acceptable to Seller in a transaction that would qualify under
Section 1031 of the Internal Revenue Code for non-recognition treatment (the
"Exchange"). Such Exchange may take the form of a “forward exchange” or a
“reverse exchange,” as such “reverse exchange” is permitted pursuant to Internal
Revenue Service Revenue Procedure 2000-37. At Seller’s request, Purchaser shall
execute such documents (in forms reasonably acceptable to Purchaser) and take
such other action as may reasonably be requested for the purpose of the
Exchange. Such cooperation by Purchaser shall not entail any additional expense
(other than de minimus) or liability to Purchaser beyond its existing
obligations under this Contract and Purchaser will not be required to take title
to or contract for the purchase of any other property, and in no event shall
Seller’s obligations or Purchaser’s rights under this Contract be subject to or
conditioned upon the efficacy of any such Exchange. Seller agrees to indemnify
and hold Purchaser harmless from and against any claims, damages, liabilities,
costs and expenses (including reasonable attorney's fees and costs) arising from
Purchaser’s performance under this Section 13.22. The provisions of this Section
13.22 shall survive the Closing.

 

[SIGNATURE PAGE TO FOLLOW]

 

-37-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Contract the day
and year first above written.

 

I.D. No: 27-4406542   DRA-RCG NORTH CHARLESTON SPE LLC     a Delaware limited
liability company           By: DRA-RCG North Charleston LLC, a      

Delaware limited liability company, its sole member

 

    By: /s/ Jean Marie Apruzzese         Name: Jean Marie Apruzzese       Title:
Vice President

 

I.D. No.: 27-3294937   AMERICAN REALTY CAPITAL IV, LLC,     a Delaware limited
liability company             By: /s/ Edward M. Weil, Jr.         Name: Edward
M. Weil, Jr.       Title: President

 

As to Section 4: Fidelity National Title Insurance Company, Escrowee   /s/
Angela E. Haibrough  

 

Signature Page to Contract of Sale – Northwoods Marketplace

 

 

 

 

SCHEDULE A-1

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

DESCRIPTION OF NORTHWOODS PROPERTY

 

All that certain piece, parcel or tract of land situate, lying and being in the
County of Charleston, State of South Carolina and being designated as Parcel A
and Parcel B, together with Grantor’s right, title and interest in and to the
fifty (50) foot private road, all as shown on that certain plat of survey
entitled “Plat of the Subdivision and Abandonment of Property Lines to Create
Northwoods Market Place Parcels A Through F & A Private Right-of-Way Owned by
Northvest Associates, Limited Partnership”, prepared by SouthStar Surveying,
Inc., stamped by F. Elliotte Quinn, III, SCRLS No. 10292, dated March 3, 1998,
last revised April 2, 1998, recorded in Plat Book EC at Page 415 in the Register
of Deeds for Charleston County, South Carolina.

 

Together with Grantor’s right, title and interest in, to and under that certain
Declaration of Easements, Covenants, and Restrictions for Northwoods
Marketplace, dated April 3, 1998, and recorded in Book K-300 at Page 275,
Charleston County Records.

 

SCHEDULE A-1: PAGE 1

 

 

SCHEDULE A-2

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

DESCRIPTION OF BEST BUY PROPERTY

 

That certain real property located in the City of North Charleston, County of
Charleston, State of North Carolina, having a street address of 7612 River
Avenue, more particularly described as follows:

 

Parcel C of Northwoods Market Place, City of North Charleston, Charleston
County, South Carolina, according to the Plat of Subdivision and Abandonment of
Property Lines To Create Northwoods Market Place, Parcels A through F & A
Private Right-of-Way, dated March 3, 1998, recorded in Plat Book EC, page 415,
in the RMC Office for Charleston County, South Carolina.

 

TOGETHER WITH the rights and easements granted in that certain Declaration of
Easements, Covenants and Restrictions for Northwoods Marketplace dated April 3,
1998, recorded on or about said date in the RMC office for Charleston County,
South Carolina.

 

This being the same property as conveyed to the within named, Best Buy Stores,
L.P., by deed from Northwest Associates, Limited Partnership dated April 2,
1998, recorded April 6, 1998 in Book 300, on Page 671 in the Register of Deed
for Charleston County, South Carolina.

 

SCHEDULE A-2: PAGE 1

 

 

SCHEDULE B

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

INTENTIONALLY DELETED

 

SCHEDULE B: PAGE 1

 

 

SCHEDULE C

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

SPACE LEASES

 

As of _______ 20___

 



Tenant  Start  Expire  Annual Base
Rent*   Security
Deposit   Notes Barnes & Noble Booksellers, Inc.  11/30/98  02/28/19 
$300,552.00   $-   Lane Bryant #4780, LLC  08/31/12  01/31/23  $108,380.04  
$-     America's Home Place, Inc.  11/30/99  03/31/24  $94,023.60   $3,709.75  
  Petsmart, Inc.  03/14/99  11/30/23  $240,566.52   $-     Casual Male Retail
Store, LLC  11/11/13  11/30/23  $128,000.04   $-     Michaels Stores, Inc. 
08/31/98  02/28/18  $268,260.48   $-     Guitar Center Stores, Inc.  06/06/05 
07/31/15  $164,912.04   $-     Big Lots Stores, Inc.  10/28/10  01/31/18 
$221,000.04   $-     Old Navy, LLC  09/20/99  09/30/16  $121,892.04   $-    
Shoe Carnival, Inc.  08/06/99  01/31/20  $120,000.00   $-     Kirkland's Stores,
Inc.  07/30/10  01/31/21  $104,640.00   $-     Catherines, Inc.  11/27/99 
01/31/17  $50,400.00   $-     Kyoto Express-North Charleston, Inc. (assigned to
Kyoto Fantasy Express and Associates, LLC)  01/30/00  01/31/20  $49,161.00  
$2,975.00     Carolina Tree House, Inc.  05/08/11  05/31/16  $58,800.00  
$4,316.67    



 

SCHEDULE C: PAGE 1

 

 

Tenant  Start  Expire  Annual Base
Rent*   Security
Deposit   Notes GameStop, Inc.  01/27/00  01/31/15  $29,400.00   $-     General
Nutrition Corporation  12/10/99  12/31/17  $33,600.00   $-     Luxurious Nails,
Inc.  12/01/07  12/31/17  $23,100.00   $4,491.31     Cashwell Financial of SC
LLC  09/24/11  09/30/16  $21,630.00   $2,071.13     Brian C. Coke  02/27/00 
02/29/16  $25,200.00   $-     Pramod Patel and Vedit Patel (assigned to Patel's
Barbecue, LLC)  11/15/13  02/29/24  $53,199.96   $5,212.66     Ji Sheng Fang 
09/07/12  09/30/17  $27,999.96   $2,794.17     Los Reyes Mexican Restaurant,
Inc.  02/01/04  01/31/19  $94,898.88   $6,000.00   includes patio fee per
license agreement Best Buy Co., Inc.  11/25/98  11/25/18  $433,564.08   $-    

 

*Annual Base Rent does not consider any contractual free rent

 

SCHEDULE C: PAGE 2

 

 

SCHEDULE d

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

Service contracts

 

Southern Sweeping Parking Lot Sweeping Ellis Creek Construction Landscaping Tyco
Integrated Security Alarm Monitoring

 

SCHEDULE D: PAGE 1

 

 

SCHEDULE E

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

PENDING LITIGATION

 

None.

 

SCHEDULE E: PAGE 1

 

 

SCHEDULE F

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

LEASING COMMISSION AGREEMENTS

and construction contracts

 

None.

 

SCHEDULE F: PAGE 1

 

 

EXHIBIT 1

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF SPECIAL WARRANTY DEED TO THE PREMISES

 

SPECIAL WARRANTY DEED – SOUTH CAROLINA

 

GRANTEE ADDRESS: [_________________________],   a [________________________]  
[_________________________]  

[_________________________]



 

STATE OF SOUTH CAROLINA )           ) TITLE TO REAL ESTATE       COUNTY OF
________________ )     (Limited Warranty)

 

THIS DEED, executed as of the ___ day of __________, 201_, by DRA-RCG NORTH
CHARLESTON SPE LLC, a Delaware limited liability company, (hereinafter referred
to as the “Grantor”) to [______________________], a [_________________]
(hereinafter referred to as the “Grantee”)

 

IN CONSIDERATION of the sum of [_______________________] DOLLARS ($__________)
the receipt and sufficiency of which are acknowledged by Grantor, Grantor has
granted, bargained, sold and released, and by this Deed grants, bargains, sells
and releases, subject to the easements, restrictions, covenants, reservations
and conditions referenced specifically or generally below, to Grantee, its
successors and assigns, the following real property:

 

SEE ATTACHED EXHIBIT A FOR PROPERTY DESCRIPTION

 

THIS conveyance is made subject to all covenants, restrictions, easements,
rights-of-way, and other matters, affecting the within described property and
set forth on Exhibit B attached hereto.

 

TOGETHER with all and singular rights, members, hereditaments and appurtenances
belonging or in any way incident or appertaining thereto;

 

EXHIBIT 1: PAGE 1

 

 

TO HAVE AND TO HOLD all and singular said property unto Grantee, its successors
and assigns forever subject to the easements, restrictions, covenants,
reservations and conditions referenced specifically or generally above.

 

SUBJECT TO the easements, restrictions, covenants, reservations and conditions
referenced specifically or generally above, Grantor covenants to warrant and
forever defend all and singular said property unto Grantee, its successors and
assigns, from and against Grantor and its successors and assigns.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 



EXHIBIT 1: PAGE 2

 

 

WITNESS the grantor’s hand and seal this _______ day of __________________,
201_.

 



 

SIGNED, SEALED AND DELIVERED SELLER ENTITY: IN THE PRESENCE OF:     DRA-RCG
NORTH CHARLESTON SPE LLC,
a Delaware limited liability company

 

    By: DRA-RCG North Charleston LLC, Witness   a Delaware limited liability    
company, its sole member

 

    By:     IN THE PRESENCE OF:     Name:         Title:  

 

        Witness    

 



 

 

EXHIBIT 1: PAGE 3

 

 

STATE OF NEW YORK )   : ss.: COUNTY OF NEW YORK )

 

On _______________, before me, the undersigned, a Notary Public in and for said
State, personally appeared __________________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

        Notary Public  

 

EXHIBIT 1: PAGE 4

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[NORTHWOODS PROPERTY AND BEST BUY PROPERTY LEGAL DESCRIPTIONS TO BE INSERTED]

 

EXHIBIT 1: PAGE 5

 

 

EXHIBIT B

PERMITTED EXCEPTIONS

 

[TO BE INSERTED FROM UPDATED TITLE]

 

EXHIBIT 1: PAGE 6

 

 

EXHIBIT 2

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSIGNMENT OF THE SPACE LEASES

 

KNOW ALL MEN that DRA-RCG NORTH CHARLESTON SPE LLC (“Assignor”), in
consideration of Ten ($10.00) Dollars and other good and valuable consideration,
received from [_____________] (“Assignee”), does hereby assign, transfer and
deliver unto Assignee, the entire landlord’s interest in and to those certain
leases for space (the “Leases”) at the premises known as Northwoods Marketplace,
located at 7620 Rivers Avenue, North Charleston, Charleston County, South
Carolina (the “Premises”) with the tenants listed on Schedule A annexed hereto
including any pre-paid rents, security and other deposits and, to the extent
transferable or assignable, letters of credit and guarantees held by Assignor as
of the date hereof, subject to the rights Assignor has retained under Section
9.4 of that certain Contract of Sale (the “Contract”) dated [__________],
between Assignor and Assignee for the Premises.

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions of the Leases and subject as aforesaid.

 

AND Assignee does hereby acknowledge receipt of the Leases and security deposits
so delivered, and does hereby (a) accept the within assignment and (b) assume
the performance of all the terms, covenants and conditions of the Leases on the
part of the lessor which are to be performed or which arise from and after the
date hereof.

 

This assignment is made without warranty or representation by Assignor and
without recourse to Assignor in any manner whatsoever, express or implied,
except as may be set forth in the Contract.

 

This assignment and assumption agreement shall inure to the benefit of Assignee
and Assignor and their respective successors and assigns, and shall be governed
by the laws of the State of South Carolina. This assignment and assumption
agreement may not be modified, altered or amended, or its terms waived, except
by an instrument in writing signed by the parties hereto.

 

None of the provisions of this instrument are intended to be, nor shall they be
construed to be, for the benefit of any third party.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 2: PAGE 1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this agreement this
[_____] day of [___________].

 

  ASSIGNOR:       DRA-RCG NORTH CHARLESTON SPE LLC   a Delaware limited
liability company       By:

DRA-RCG North Charleston LLC, a Delaware limited liability company, its sole
member



          By:           Name:         Title:         ASSIGNEE:   [INSERT
SIGNATURE BLOCK]

 

EXHIBIT 2: PAGE 2

 

 

Schedule a

 

Leases

 

EXHIBIT 2: PAGE 3

 

 

EXHIBIT 3

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSIGNMENT OF SERVICE CONTRACTS

 

KNOW ALL MEN that DRA-RCG NORTH CHARLESTON SPE LLC (“Assignor”), in
consideration of Ten and 00/100 ($10.00) Dollars and other good and valuable
consideration, received from [______________________] (“Assignee”), does hereby
assign, transfer and deliver onto Assignee, all of its right, title and interest
in and to those certain service contracts relating to the operation or
maintenance of the premises known as Northwoods Marketplace, located at 7620
Rivers Avenue, North Charleston, Charleston County, South Carolina, which
service contracts are listed in Schedule A annexed hereto (the “Contracts”).

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions contained in the Contracts and subject aforesaid.

 

AND Assignee does hereby acknowledge receipt of the Contracts so delivered, and
does hereby (a) accept the within assignment and (b) assume the performance of
all the terms, covenants and conditions of the Contracts on the Assignor's part
to be performed thereunder from and after the date hereof.

 

This assignment is made without warranty or representation by Assignor and
without recourse to Assignor in any manner whatsoever, express or implied,
except as may be set forth in that certain Contract of Sale between Assignor and
American Realty Capital IV, LLC, as assigned to Assignee.

 

This assignment and assumption agreement shall inure to the benefit of Assignee
and Assignor and their respective successors and assigns, and shall be governed
by the laws of the State of South Carolina. This assignment and assumption
agreement may not be modified, altered or amended, or its terms waived, except
by an instrument in writing signed by the parties hereto.

 

None of the provisions of this instrument are intended to be, nor shall they be
construed to be, for the benefit of any third party.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 3: PAGE 1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this agreement this
_____ day of _______________.

 

  ASSIGNOR       DRA-RCG NORTH CHARLESTON SPE LLC,   a Delaware limited
liability company       By: DRA-RCG North Charleston LLC, a Delaware limited
liability company, its sole member           By:           Name:         Title:
        ASSIGNEE:       [INSERT SIGNATURE BLOCK]

 

EXHIBIT 3: PAGE 2

 

 

Schedule a

 

Service Contracts

 

EXHIBIT 3: PAGE 3

 

 

EXHIBIT 4

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSIGNMENT OF LICENSES, PERMITS,

 

GUARANTEES AND WARRANTIES

 

KNOW ALL MEN that DRA-RCG NORTH CHARLESTON SPE LLC (“Assignor”), in
consideration of Ten ($10.00) Dollars and other good and valuable consideration,
receipt whereof is hereby acknowledged from [___________________] (“Assignee”),
does hereby assign, transfer and deliver unto Assignee, all of its right, title
and interest in and to any and all existing licenses, permits, approvals, and
land use entitlements presently held by Assignor with respect to, or otherwise
benefitting, the premises known as Northwoods Marketplace, located at 7620
Rivers Avenue, North Charleston, Charleston County, South Carolina (the
“Premises”) and any and all guarantees and warranties in connection with any
work or services performed or equipment installed in and improvements erected on
the Premises (collectively, the “Licenses and Guarantees”).

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions of the Licenses and Guarantees.

 

This assignment is made without warranty or representation by the Assignor,
including, without limitation, any warranty or representation that Assignor has
any right in the Licenses and Guarantees or that the Licenses and Guarantees are
transferable, and without recourse to Assignor in any manner whatsoever.

 

This assignment agreement shall inure to the benefit of Assignee and its
successors and assigns and shall be governed by the laws of the State of South
Carolina. This assignment agreement may not be modified, altered or amended, or
its terms waived, except by an instrument in writing signed by the parties
hereto.

 

None of the provisions of this instrument are intended to be, nor shall they be
construed to be, for the benefit of any third party.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 4: PAGE 1

 

 

IN WITNESS WHEREOF, Assignor has executed this agreement this _____ day of
____________

 

  ASSIGNOR       DRA-RCG NORTH CHARLESTON SPE LLC,   a Delaware limited
liability company       By: DRA-RCG North Charleston LLC, a Delaware limited
liability company, its sole member           By:           Name:         Title:
 

 

EXHIBIT 4: PAGE 2

 

 

EXHIBIT 5

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

FORM OF NOTICE TO TENANTS

OF

NORTHWOODS MARKETPLACE

 

(THE “PREMISES”)

 

Dear Tenant:

 

Please be advised that the Premises have this day been conveyed and your lease
(the “Lease”) has been assigned by DRA-RCG NORTH CHARLESTON SPE LLC (“Prior
Owner”), to [_____________________] (“New Owner").

 

New Owner has assumed all of the obligations under your Lease accruing from and
after this day, including any obligations to return your security deposit in
accordance with the terms of your Lease. Notwithstanding anything contained
herein to the contrary, Prior Owner retains the right to collect any delinquent
rents pertaining to the period prior to ___________[insert closing date] as well
as the right to collect rent and the right and obligation to reconcile operating
expenses (and percentage rent, if any) under your Lease for the 2013 calendar
year and prior periods.

 

Until further notice, all correspondence and notices shall be directed, and all
rents, additional rents and other charges under the Lease shall be paid to New
Owner at the addresses attached hereto as Exhibit A.

 

You are hereby requested to have the insurance policies required under the Lease
amended to add New Owner, as additional insured thereunder, and have the
certificate of insurance indicating such amendment forwarded to the New Owner.

 

Your security deposit, if any, under the Lease has been transferred to New
Owner.

 

Dated: __________.

 

EXHIBIT 5: PAGE 1

 

 



 

  Very truly yours,       PRIOR OWNER: DRA-RCG NORTH CHARLESTON SPE LLC,   a
Delaware limited liability company         By: DRA-RCG North Charleston LLC, a
Delaware     limited liability company, its sole member           By:          
Name:       Title:

 

NEW OWNER:

 

EXHIBIT 5: PAGE 2

 

 

EXHIBIT A

 

Addresses

 

For All Notices:[_________________________]

 [_________________________]

 [_________________________]

 [_________________________]

Attention: [_______________]



Facsimile: (___) ___-____

 

With a copy to: [_________________________]
c/o [Property Manager]
[_________________________]
[_________________________]
[_________________________]
Attention: Property Manager – [_______________]
Telephone: (___) ___-____
Telecopy: (___) ___-____

 

Payment Address:[___________________________]
c/o [________________________]
[___________________________]
[___________________________]

 

EXHIBIT 5: PAGE 3

 

 

EXHIBIT 6

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF NOTICE TO CONTRACTORS

UNDER SERVICE CONTRACTS

OF



NORTHWOODS MARKETPLACE

 

(THE “PREMISES”)

 

Dear Contractor:

 

Please be advised that the Premises have this day been conveyed and your service
contract has been assigned from DRA-RCG NORTH CHARLESTON SPE LLC (“Prior
Owner”), to [________________] ("New Owner").

 

Until further notice, all correspondence, notices and invoices shall be directed
to the New Owner at the following address:

 

 [_________________]

 [_________________]

 [_________________]

 [_________________]

Attention:[________________]

Facsimile:(___) ___-____

 

Dated: _________

 

EXHIBIT 6: PAGE 1

 

 

  Very truly yours,     PRIOR OWNER: DRA-RCG NORTH CHARLESTON SPE   LLC, a
Delaware limited liability company       By: DRA-RCG North Charleston     LLC, a
Delaware limited liability     company, its sole member         By:          
Name:       Title:

 

NEW OWNER:     [_______________________]

 

EXHIBIT 6: PAGE 2

 

 

EXHIBIT 7

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

TENANT ESTOPPEL CERTIFICATE

 

The undersigned, ___________________________________, is the Tenant of a portion
of the real property commonly known as Northwoods Marketplace, located at 7620
Rivers Avenue, North Charleston, Charleston County, South Carolina, (the
“Property”), and hereby certifies to DRA-RCG North Charleston SPE LLC, a
Delaware limited liability company (“Landlord”), to American Realty Capital IV,
LLC, a Delaware limited liability company, ARC NWNCHSC001, LLC or any assignee
or nominee (“Buyer”), and to any lender (“Lender”) making a loan to Buyer to be
secured, in whole or in part, by the Property, the following:

 

1.        That there is presently in full force and effect a lease (as modified,
assigned, supplemented and/or amended as set forth in paragraph 2 below, the
“Lease”) dated as of __________, 20___ between the undersigned and
____________________, covering approximately _____ square feet of the Property
(the “Leased Premises”).

 

2.        That the Lease has not been modified, assigned, supplemented or
amended except by: ___________________________________.

 

3.        That the Lease represents the entire agreement between Landlord and
the undersigned with respect to the Leased Premises.

 

4.        That the commencement date under the Lease was __________, _____, the
termination date of said Lease is __________, 20___.

 

5.        That the present minimum monthly rent which the undersigned is paying
under the Lease is $__________, and all rent has been paid through __________,
2014. Tenant is also obligated to pay common area maintenance expenses,
insurance premiums and taxes under the Lease, and all such sums have been paid
through ______________, 2014, except as follows: ____________________. To
Tenant's knowledge, Tenant is not owed any sums for reconciliations for calendar
year 2013 or any prior year.

 

6.        That the security deposit held by Landlord under the terms of the
Lease is $__________ and Landlord holds no other deposit from Tenant for
security or otherwise.

 

7.        That the undersigned has accepted possession of the Leased Premises
and that, to the best of the undersigned’s knowledge, any improvements required
to be made by Landlord to the Leased Premises by the terms of the Lease and all
other conditions of the Lease to be satisfied by Landlord have been completed or
satisfied to the satisfaction of the undersigned.

 

EXHIBIT 7: PAGE 1

 

 

8.        That, to the best of the undersigned’s knowledge, the undersigned, as
of the date set forth below, has no right or claim of deduction, charge, lien or
offset against Landlord under the Lease or otherwise against the rents or other
charges due or to become due pursuant to the terms of said Lease.

 

9.        That, to the best of the undersigned’s knowledge, Landlord is not in
default or breach of the Lease, nor has Landlord committed an act or failed to
act in such a manner, which, with the passage of time or notice or both, would
result in a default or breach of the Lease by Landlord.

 

10.        That, to the best of the undersigned’s knowledge, the undersigned is
not in default or in breach of the Lease, nor has the undersigned committed an
act or failed to act in such a manner which, with the passage of time or notice
or both, would result in a default or breach of the Lease by the undersigned.

 

11.        The undersigned hereby acknowledges that Buyer, or its nominee,
intends to purchase the Property, that Landlord will assign its interest in the
Lease to Buyer, or its nominee, in connection with such purchase, and that
Buyer, or its nominee, and its lender is relying upon the representations
contained herein in making such purchase.

 

12.        That the undersigned is not the subject of any pending bankruptcy,
insolvency, debtor’s relief, reorganization, receivership, or similar
proceedings, nor the subject of a ruling with respect to any of the foregoing.

 

This Certificate shall be binding upon and inure to the benefit of the
undersigned, Landlord, Buyer and Lender and their respective successors and
assigns.

 

Dated: __________, 2014.

 



       ,    a  



 



  By:     Name:     Title:  



  

EXHIBIT 7: PAGE 2

 

 

EXHIBIT 8

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF bill of sale

 

DRA-RCG NORTH CHARLESTON SPE LLC (“Grantor”) for good and valuable
consideration, the receipt and the sufficiency of which is hereby acknowledged,
by these presents, does, without representation by, or warranty or recourse
against, Grantor, convey, assign, transfer, sell, deliver and set over unto
[__________________], its successors and assigns (“Grantee”), all of Grantor's
right, title and interest in and to the personal property (including both
tangible and intangible property) transferred pursuant to that certain Contract
of Sale between Grantor and [______________] dated ______________ used in
connection with the operation of the property known as Northwoods Marketplace,
located at 7620 Rivers Avenue, North Charleston, Charleston County, South
Carolina. Without limiting the generality of the foregoing, Grantor hereby
assigns and conveys to Grantee all right, title and interest of Grantor in and
to the name "Northwoods Marketplace."

 

IN WITNESS WHEREOF, Grantor has caused this Bill of Sale to be signed as of this
_____ day of ______________.

 

  DRA-RCG NORTH CHARLESTON SPE   LLC, a Delaware limited liability company      
  By: DRA-RCG North Charleston LLC,     a Delaware limited liability company,  
  its sole member           By:           Name:       Title:

 

EXHIBIT 8: PAGE 1

 

 

EXHIBIT 9

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

executed access agreement

 

EXHIBIT 9: PAGE 1

 

 

ACCESS AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated the 3rd day of June, is made by DRA-RCG
NORTH CHARLESTON SPE LLC, a Delaware limited liability company, having an
address at c/o DRA Advisors LLC, 220 East 42nd Street, New York, New York 10017
(“Owner”), and AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability
company, having an address at 405 Park Avenue, 15th Floor, New York, New York
10022 (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Owner and Purchaser are currently negotiating a contract of sale (the
“Contract”) for the purchase and sale of the property known as Northwoods
Marketplace, located at 7620 Rivers Avenue, North Charleston, Charleston County,
South Carolina (the “Property”) and the property known as Best Buy - North
Charleston, located at 7612 Rivers Avenue, North Charleston, Charleston County,
South Carolina (the “Best Buy Property”);

 

WHEREAS, Purchaser wishes to (i) conduct non-intrusive environmental and
engineering inspections at the Property, (ii) interview tenants at the Property
and (iii) have access to non-confidential records of Owner related solely to the
Property (collectively, the “Inspections”); and

 

WHEREAS, Owner has agreed to allow Purchaser to conduct Inspections, subject to
Purchaser entering into this Agreement and complying with the conditions set
forth in this Agreement.

 

Now, Therefore, in consideration of the covenants, promises and undertakings set
forth herein, and for good and valuable consideration, receipt of which is
hereby acknowledged, Owner and Purchaser hereby agree as follows:

 

Owner agrees to allow Purchaser, or Purchaser’s agents, contractors or
representatives, to access the Property for the limited purpose of conducting
the Inspections, subject to the following terms and conditions:

 

1.      The Inspections shall only occur during business hours at reasonable
times on reasonable advance notice (at least one (1) Business Day’s prior
written notice) to Owner, subject to the rights of the space tenants at the
Property and the terms of this Agreement.

 

2.      Prior to conducting the Inspections, Purchaser shall submit to Owner the
certificates of insurance required pursuant to Exhibit A annexed hereto and
neither Purchaser nor its agents, contractors or representatives shall be
permitted to conduct the Inspections unless and until Owner receives such
certificates.

 

EXHIBIT 9: PAGE 2

 

 

3.      Purchaser shall obtain the written agreement of each agent, contractor
or consultant hired to perform any Inspections on Purchaser’s behalf (either in
the contract with such agent, contractor or consultant or in a separate
agreement) substantially as follows:

 

[Name of agent, consultant or contractor] hereby waives any and all rights of
recovery against [Name of Seller], its agents and employees, and their insurers,
for, or arising out of, damage to or destruction of any property, or death of or
injury to any person, to the extent that [Name of agent, consultant or
contractor]’s liability insurance policies then in force or the policies
required to be carried by [Name of agent, consultant or contractor] pursuant
hereto, whichever provides broader coverage, insure against such damage,
destruction, death or injury.

 

(A) Prior to conducting the Inspections, Purchaser shall submit to Owner a copy
of such written agreement of each agent, consultant or contractor hired to
perform any Inspections on Purchaser’s behalf, and no such agent, consultant or
contractor shall be permitted to conduct any Inspections unless and until Owner
confirms that such party has entered into an agreement as provided above.

 

4.      Purchaser may not conduct any intrusive Inspections or borings without
Owner’s prior written consent, which consent may be withheld, granted or granted
upon conditions in Owner’s sole and absolute discretion.

 

5.      Owner shall have the option to have an agent or employees accompany
Purchaser at all times during its investigation or Inspection of the Property,
provided that the unreasonable unavailability of a representative or employee
shall not be a cause for a delay in any investigation or inspection of the
Property.

 

6.      Intentionally deleted.

 

7.      If Purchaser fails to purchase the Property, all third party prepared,
non-confidential, non-proprietary reports (whether such reports are final or in
draft form) shall become the property of Owner. Purchaser agrees to cooperate
with Owner and the preparer of the reports to have such reports assigned to
Owner or its successor buyer(s). This Section 7 shall survive the termination of
this Agreement.

 

8.      Any and all work with respect to the Inspections shall be at Purchaser’s
sole cost and expense and Purchaser agrees to keep the Property free and clear
of any liens that may arise as a result thereof.

 

9.      All activities undertaken by Purchaser in connection with the
Inspections shall fully comply with applicable laws and regulations.

 

EXHIBIT 9: PAGE 3

 

 

10.      Purchaser shall promptly restore at its sole cost and expense any
damage arising in connection with the Inspections. This Section 10 shall survive
the termination of this Agreement.

 

11.      Purchaser agrees to keep confidential and not to disseminate to any
third party (i.e., any person or entity other than Purchaser’s directors,
officers, employees, partners, lender, attorneys, accounting firm and other
consultants) and to cause its agents or representatives to keep confidential and
not disseminate to any third party, any information Purchaser (and/or its agents
or representatives) obtains as a result of the Inspections, except to the extent
disclosure is required by a court order or applicable law. This Section 11 shall
survive the termination of this Agreement.

 

12.      Purchaser shall indemnify and hold Owner and Owner’s property manager
harmless from and against any and all obligations, lawsuits, injuries, losses,
damages, claims, liens, costs, expenses, demands, liabilities, judgments,
penalties, investigation costs, including attorneys’ fees and costs, to the
extent incurred in connection with, arising directly or indirectly out of, or in
any way connected with (i) the Inspections, (ii) any act or omission of
Purchaser, its employees, agents, consultants, contractors or anyone acting by,
through, under, or at the direction, of the foregoing, in connection with this
Agreement or (iii) Purchaser’s breach of any of the terms of this Agreement.
Without limiting the generality of the foregoing indemnity, Purchaser shall
(i) keep the Property free and clear of any mechanics’ or other lien which may
be recorded or threatened against the Property by any party providing labor,
materials or services to Purchaser or its agents or representatives in
connection with the Inspections and (ii) not file or cause to be filed any
application or make any request (other than inquiries into public records) with
any governmental or quasi-governmental agency which would or could lead to a
hearing before any governmental or quasi-governmental agency or which would or
could lead to a note, notice or violation of law or municipal ordinance, order
or requirement imposed by such an agency, at the Property or any change in
zoning, parcelization, licenses, permits or other entitlements or any
investigation or restriction on the use of the Property, or any part thereof.
This Section 12 shall survive the termination of this Agreement.

 

13.      Owner, but not any property manager of Owner, shall be solely
authorized to furnish Purchaser with all non-confidential documents reasonably
requested by Purchaser in connection with the Inspections which are then in the
possession of Owner or Owner’s property manager. All documents furnished to
Purchaser pursuant to this Agreement are provided for information only, and
without representation or warranty of any nature, and Purchaser shall be solely
responsible for verifying the information contained therein. Representations of
Owner, if any, shall be solely as set forth in the Contract, if applicable.

 

14.      All notices hereunder to Owner or Purchaser shall be sent by certified
or registered mail, return receipt requested, or may be sent by Federal Express
or other overnight courier which obtains a signature upon delivery or by fax
transmission:

 

EXHIBIT 9: PAGE 4

 

 

OWNER:

DRA-RCG North Charleston SPE LLC

c/o DRA Advisors LLC

220 East 42nd Street, 27th Floor

New York, New York 10017

Attention: Dean Sickles

Facsimile: (212) 697-7403

 

with a copy to:

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Martin Luskin, Esq. with a concurrent copy to Samantha Wallack, Esq.
(Facsimile: (917) 332-3804)

Facsimile: (917) 332-3714

 

PURCHASER:

 

American Realty Capital IV, LLC

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Jesse Galloway and Jeremy Eichel

Facsimile: (212) 421-5799

 

with a copy to:

 

Retail Centers of America, Inc.

2000 McKinney Avenue, Suite 1000

Dallas, Texas 75201

Attention: Chris Cotten and Stephen G. Seitz

Facsimile: (214) 740-3313

 

with a copy to:

 

Condon Thornton Sladek Harrell PLLC

8080 Park Lane, Suite 700

Dallas, Texas 75231

Attention: William L. Sladek, Esq.

Facsimile: (214) 691-6311

 

(A) Notices shall be deemed served three (3) days after mailing, and in the case
of overnight courier, on the date actually delivered to the intended recipient,
except for notice(s) which advise the other party of a change of address of the
party sending such notice or of such party's attorney, which notice shall not be
deemed served until actually received by the party to whom such notice is
addressed or delivery is refused by such party. Notices on behalf of the
respective parties may be given by their attorneys and such notices shall have
the same effect as if in fact subscribed by the party on whose behalf it is
given. Notwithstanding the foregoing provisions of this Section notices served
by facsimile shall be deemed given upon receipt if received at or prior to 5:00
P.M. Eastern Time on a Business Day and on the next Business Day if received
after 5:00 P.M. Eastern Time on a Business Day or at any time on a non-Business
Day.

 

EXHIBIT 9: PAGE 5

 

 

15.      Nothing in this Agreement shall be deemed to impose an obligation on
Owner to sell or enter into a contract of sale to sell the Property to
Purchaser.

 

16.      The defined term “Owner” is used herein for purposes of convenience,
and Purchaser hereby acknowledges that Owner does not currently own the Best Buy
Property and that this Agreement relates only to the Property and does not
relate to the Best Buy Property.

 

17.      This Agreement may be executed in two or more counterparts and each of
such counterparts, for all purposes, shall be deemed to be an original but all
such counterparts together shall constitute but one and the same instrument,
binding upon all parties hereto, notwithstanding that all of such parties may
not have executed the same counterpart. Facsimile signatures shall be binding.

 

18.      Owner’s remedies set forth under this Agreement, including, without
limitation, Section 12, shall in no event be limited by any liquidated damage
provision set forth in any other contract or agreement to which Owner is or will
be a party and which is or will be binding on Purchaser or an affiliate thereof.
This Section 18 shall survive the termination of this Agreement.

 

19.      Except for those provisions expressly stated to survive the termination
of this Agreement, this Agreement shall terminate on the earlier to occur of
(a) the closing under the Contract, (b) the date on which the Contract expires,
is terminated or is deemed terminated and (c) the date on which Contract
negotiations terminate pursuant to notice sent by Owner to Purchaser, provided
that Owner may at any time prior to the execution of the Contract, terminate
Purchaser’s access to the Property for Inspections or otherwise in Owner’s sole
and absolute discretion for any reason or for no reason whatsoever.

 

[signatures on the following page]



 

EXHIBIT 9: PAGE 6

 

 

In Witness hereof, the parties hereto have duly executed this Agreement the day
and year first above written.



 

Owner: DRA-RCG NORTH CHARLESTON SPE LLC,   a Delaware limited liability company
      By: DRA-RCG North Charleston LLC, a     Delaware limited liability
company, its sole member         By: /s/ Paul McEvoy       Name: Paul McEvoy    
  Title: Vice President

 

  Date signed: June 6, 2014

 

PURCHASER: AMERICAN REALTY CAPITAL IV, LLC,   a Delaware limited liability
company       By: /s/ Edward M. Weil, Jr.     Name: Edward M. Weil, Jr.    
Title: President

 

  Date signed: June 5, 2014

 

EXHIBIT 9: PAGE 7

 

 

Exhibit A

 

Insurance Requirements

 

Prior to performing Inspections at the Property, Purchaser and Purchaser’s
consultant and/or contractor and any subcontractor thereof (and other agent,
contractor or consultant of Purchaser performing activities) shall have and
maintain insurance coverage in form and substance reasonably acceptable to Owner
complying with the requirements set forth below.

 

A.Required Types of Insurance Coverage

 

1.Workers’ Compensation and Employers’ Liability

 

(a)Statutory Worker’s Compensation insurance as required by law.

 

(b)Employers’ Liability insurance with limits of at least $1,000,000 per
occurrence.

 

2.General Liability Insurance

 

(a)Commercial General Liability policy form on an occurrence basis including
Premises/Operations Liability, Contractual Liability (which shall include
coverage for, but shall not limit, Purchaser’s indemnification obligations
hereunder), Independent Contractors Coverage and Products/Completed Operations
Liability with the explosion, collapse and underground (XCU) exclusions
eliminated.

 

(b)Limits of Liability: Five Million Dollars ($5,000,000) combined single limit
for Bodily Injury and Property Damage coverage. Limits of Liability may be
provided under a Commercial General Liability and Umbrella Liability Policy, if
desired.

 

B.Additional Requirements

 

1.Except where prohibited by law, all insurance policies shall contain
provisions that the insurance companies waive the rights of recovery or
subrogation against Owner, Owner’s agents and employees, and their insurers.

 

2.Such insurance shall not be subject to cancellation except upon thirty (30)
days’ prior written notice to Owner.

 

3.All insurance required hereunder shall be with insurance companies which
(i) are rated by Best’s Insurance Reports, (ii) have a rating of at least
A-(VIII) and (iii) are licensed to do business in the state where the property
is located. Prior to commencement of the performance of the Inspections,
Purchaser shall deliver to Owner certificates of insurance evidencing the
coverages required hereunder or such other evidence of compliance with the
foregoing insurance requirements as is required by, and satisfactory and
acceptable to, Owner.

 

EXHIBIT 9: PAGE 8

 

 

4.The following parties shall be named as additional insureds on ISO Form CG 20
26 under the Commercial General Liability, Automobile Liability (if any) and
Umbrella Liability insurance policies required to be maintained by Purchaser and
Purchaser’s consultant and/or any subcontractor thereof:

 

DRA-RCG North Charleston SPE LLC
c/o DRA Advisors LLC
220 East 42nd Street, 27th Floor
New York, New York 10017
Attention: Dean Sickles

 

All Commercial General Liability and Umbrella Liability policies maintained by
Purchaser and Purchaser’s consultant and/or any subcontractor thereof shall
contain a cross-liability provision and shall provide primary coverage as to
Owner, and any other insurance available to Owner shall be noncontributing
therewith.

 

EXHIBIT 9: PAGE 9

 

 

EXHIBIT 10

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF TITLE CERTIFICATE

 

The undersigned, a Delaware limited liability company, hereby certifies to
[______________], as agent for [______________] (the “Insurer”) the following:

 

1.          The undersigned is the owner (“Owner”) of certain property (the
“Property”) situated in Charleston County, South Carolina, described in title
commitment No. ________ (the "Title Commitment") issued by Insurer.

 

2.          The only tenants of the undersigned are tenants under the leases
(the “Leases”) set forth on the rent roll annexed hereto as Exhibit A (or
subleases thereunder).



 

3.          During the period of 120 days immediately preceding the date of this
certification no improvements or alterations have been made (other than minor
repairs) to the Property by or on behalf of Owner that have not been paid for
(or if unpaid will be paid in the ordinary course of business) and that no
claims against Owner of laborers or materialmen remain unpaid (or if unpaid will
be paid in the ordinary course of business) for work performed by or on behalf
of Owner and that no material incorporated into the Property by Owner is subject
to a security interest (other than in connection with any mortgage described in
the Title Commitment).

 

4.          No proceedings in bankruptcy or receivership have been instituted by
or against Owner which are now pending, nor has the Owner made any assignment
for the benefit of creditors which is in effect as to the Property.

 

5.          Owner agrees not to cause any lien or encumbrance to be filed
against the Property between the date hereof and the earlier of (a) the date the
documents creating the interest being insured pursuant to the Title Commitment
have been filed of record and (b) three (3) days following the date hereof.

 

6.          This certification is made for the purpose of inducing Insurer to
issue its title policy insuring the Property.

 

Dated this          day of _______, ______.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 10: PAGE 1

 

 

  DRA-RCG NORTH CHARLESTON SPE LLC,   a Delaware limited liability company      
By: DRA-RCG North Charleston LLC, a     Delaware limited liability company, its
sole member         By:           Name:       Title:

 

EXHIBIT 10: PAGE 2

 

 

EXHIBIT A

 

LIST OF LEASES

 

EXHIBIT 10: PAGE 3

 

 

EXHIBIT 11

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

[Intentionally deleted]

 

EXHIBIT 11

 

 

EXHIBIT 12

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSUMPTION AGREEMENT

 

KNOW ALL MEN that in consideration of Ten ($10.00) Dollars and other good and
valuable consideration, received from DRA-RCG NORTH CHARLESTON SPE LLC
(“Seller”), ____________________ (“Purchaser”) does hereby irrevocably assume
all obligations of Seller to pay any: leasing commissions to MCM Real Estate,
Inc. (“MCM Real Estate”) pursuant to paragraph 16 of that certain Leasing and
Construction Management Agreement, dated as of January 24, 2011, by and between
Seller, as owner, and MCM Real Estate, as leasing agent (the “Agreement”), with
respect to any lease executed by the undersigned, or its successors or assigns,
with an Active Prospect (as defined in the Agreement) following the date hereof.
Seller shall be responsible for the payment of all leasing commissions due and
payable to MCM Real Estate pursuant to the Agreement prior to the date hereof
(the “Prior Commissions”), and Seller hereby agrees to indemnify and hold
Purchaser harmless from and against all claims made by MCM Real Estate against
Purchaser with respect to the Prior Commissions.

 

This assumption agreement may be relied upon by, and is made for the benefit of,
Seller and MCM Real Estate, and shall inure to their respective successors
and/or assigns, and shall be governed by the laws of the State of South
Carolina. This Agreement may not be amended without the consent of Seller or MCM
Real Estate.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 12: PAGE 1

 

 

IN WITNESS WHEREOF, the undersigned has executed this agreement this _____ day
of __________ 2014.

 

  [_________________________]       By:         Name:     Title:

 

EXHIBIT 12: PAGE 2

 

 

EXHIBIT 13

 

ATTACHED TO AND FORMING PART OF THE CONTRACT BETWEEN
DRA-RCG NORTH CHARLESTON SPE LLC, AS SELLER
AND
AMERICAN REALTY CAPITAL IV, LLC, AS PURCHASER

 

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASING COMMISSION
AGREEMENTS AND CONSTRUCTION CONTRACTS

 

KNOW ALL MEN that DRA-RCG NORTH CHARLESTON SPE LLC ("Assignor"), in
consideration of Ten ($10.00) Dollars and other good and valuable consideration,
received from ____________________ ("Assignee"), does hereby assign, transfer
and deliver unto Assignee, all of its right, title and interest in and to those
certain leasing commission agreements and construction contracts relating to the
premises known as Northwoods Marketplace, located at 7620 Rivers Avenue, North
Charleston, Charleston County, South Carolina, listed on Exhibit A annexed
hereto (the “Agreements”).

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, forever,
from and after the date hereof, subject to the terms, covenants, conditions and
provisions of the Leases and subject as aforesaid.

 

AND Assignee does hereby acknowledge receipt of the Agreements so delivered, and
does hereby (a) accept the within assignment and (b) assume the performance of
all the terms, covenants and conditions of the Agreements on the part of the
Assignor to the extent specifically listed on Exhibit A annexed hereto. Seller
shall be responsible for all claims under the Agreements which are not listed on
such Exhibit A (the "Seller Claims"), and Seller hereby agrees to indemnify and
hold Purchaser harmless from and against all claims by any party to the
Agreements with respect to the Seller Claims.

 

This assignment is made without warranty or representation by Assignor and
without recourse to Assignor in any manner whatsoever, express or implied.

 

This assignment and assumption agreement shall inure to the benefit of Assignee,
Assignor and any other party to the documents listed on Exhibit A, and their
respective successors and assigns, and shall be governed by the laws of the
State of South Carolina. This assignment and assumption agreement may not be
modified, altered or amended, or its terms waived, except by an instrument in
writing signed by the parties hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

EXHIBIT 13: PAGE 1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this agreement this
_____ day of __________, 2014.

 

  ASSIGNOR:       DRA-RCG NORTH CHARLESTON SPE LLC,   a Delaware limited
liability company         By: DRA-RCG North Charleston LLC,     a Delaware
limited liability company,     its sole member           By:           Name:    
  Title:

 

  ASSIGNEE:       [_________________________]       By:       Name:     Title:

 

EXHIBIT 13: PAGE 2

 

 

EXHIBIT A

 

LEASING COMMISSION AGREEMENTS AND CONSTRUCTION CONTRACTS

 

EXHIBIT 13: PAGE 3

